 In the Matter of COWELL PORTLAND CEMENT COMPANY, A CORPORATION,andINTERNATIONAL UNION, MINE, MILL & SMELTER WORKERS OFAMERICA, LOCAL 356andUNITED CEMENT, LIME & Gypsum WORKERS,INTERNATIONAL UNION, LOCAL No. 86, SUCCESSOR TO LIME & CEMENTEMPLOYEESUNION OF CONTRA; COSTA COUNTY, No. 21074,PARTIES TOTHE CONTRACTS.Case No. C-390.Decided April 18, 1942Jurisdiction:cement manufacturing industry.Unfair Labor PracticesInterference, Restraint, andCoercion: discouraging membershipin one union bydisparaging statements, threats' to shut down, and actual shut-down-unlaw-fully assisting rival organization by : requesting formation of, grantingfinancialand other assistance to, soliciting membership for, requiring designation of ormembership in as a prerequisite to a return to work following shut-down, andexecuting illegal closed-shop contract with, such organization-execution ofclosed-shop contract with successor to assisted organization.Discrimination:lock-out of employees because large majority were members ofunionopposed by employer ; refusal to permit return to work following shut-down'except upon designation of or membership in a labor organization whereno closed-shop agreement was in existence ; execution and enforcement ofclosed-shop contract with minority organization assisted and maintained byemployer.Collective Bargaining:majority of union established by union roll book entries;duplicate receipts for initiation fees and dues payments, authorization cards,certain other evidence-refusal to bargain collectively by : insisting upondesignation of another organization as a prerequisite to recognition of employeerepresentatives ; executing illegal closed-shop contracts with employer-assisted,minority, organization.Remedial Orders:employer ordered to cease and desist unfair labor practices,withdraw recognition from employer-assisted organizations unless and untilcertified by the Board, upon request to bargain collectively with properorgani-zation ; reinstate locked-out employees with back pay.Held:no merit in contention that Board is without power to issue order be-cause of employer's restriction of its interstate activities followingcommis-sion of unfair labor practices where employer was engaged in interstatecommerce at the time of commission of unfair labor practices. Contentionis also without merit for the following reasons: (1) changes in operationswere adopted not for reasons of efficiency or profit but in an attempt toevade Board's remedial order; (2) operations of employer, despite change ofpolicy, 'still are interstate in character; (3) and the presumption that suchchanges are of a temporary character.Unit Appropriate for Collective Bargaining:all employees at or about em-ployer's plant excluding executives, supervisory employees of the rank of fore-40 N. L. R. B., No. 119.652 COWELLPORTLAND CEMENT COMPANY653men and above,persons having the right to hire and discharge,hospitalemployees,watchmen,guards, those employed at Rancho de los Cowell,shoveloperators and shovel oilers or apprentices,truck drivers and tractor operators.Mr. Johna, T. McTernan,for the Board.Thelen ct Marrin,byMr. Max ThelenandMr. Gordon Johnson,of San Francisco, Calif., for the respondent.Mr. Charles J. Janigian,of San Francisco, Calif., 'andMr. HerbertThatcher,ofWashington, D. C., for Local 86.Gladstein, Grossman, Margolis and Sawyer, by Mr. Ben Margolis,of San Francisco, Calif., for Local 356.Mr. Bonnell Phillips,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn November 28, 1939, the United States Circuit Court of Appealsfor the Ninth Circuit, having considered a petition filed with itpursuant to Section 10 (c) of the National Labor'Relations Act, 49Stat. 449, herein called the Act, by the National Labor RelationsBoard, herein called the Board, praying enforcement of an Order1issued by the Board against the Cowell Portland Cement Company,Cowell, California, herein called the respondent, issued an opinion 2and on the same date entered a decree remanding the case to theBoard for such action as it might deem proper.On February 16,1940, the Board issued an order 8 setting aside its prior Decision andOrder, and on April 29, 1940, an order setting aside the record andthe pleadings, with certain exceptions, theretofore made in the pro-ceeding, and referred the case to the Regional Director for theTwentieth Region (San Francisco, California), for the purpose ofholding a new hearing ordered by the Board.Upon second amended charges duly filed on May 8, 1940, byInternationalUnion,Mine,Mill & Smelter Workers of America,Local 356, herein called Local 356, the Board, by the said RegionalDirector, issued its third amended complaint dated May 11, 1940,against the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1), (3), and (5) and Section 2 (6) and(7) of the Act.Copies of the third amended complaint, accompaniedMatter of Cowell Portland Cement Company, a CorporationandInternational UnionofMine, Mill&SmelterWorkers of America,Local #1356,8 N L. It. B. 1020sNational Labor Relations Board v. Cowell Portland Cement Company.108 F (2d) 198$ 20 N L. R B. 454. 654_DECISIONS OF NATIONAL .LABOR RELATIONS BOARDby notice of hearing, were duly served upon the respondent, Local356, and United Cement, Lime & Gypsum Workers, InternationalUnion, Local No. 86, herein called Local 86.With respect to the unfair labor practices,-the third amended com-plaint alleged in substance (1) that in furtherance of a preconceivedplan to induce its employees to change their affiliations from Local356 to a local union affiliated with the American Federation of Labor,the respondent discriminated in regard to the hire and tenure ofemployment of 178 named employees at its Cowell, California, plant,who were, members of or affiliated with Local 356, by dischargingand locking out said employees on July 16, 1937, and thereafter re-'fusing to reinstate them unless they became members of an AmericanFederation of Labor union; (2) that on and after July 16, 1937, therespondent refused to bargain with Local 356 which had beendesignated by a majority of the employees in an appropriate unit astheir representative for collective bargaining; (3) that, followingthe lock-out of July 16, 1937, Lime & Cement Employees Union ofContra Costa County, No. 21074, herein called Local 21074, was alabor organization established, maintained, and assisted by variousunfair labor practices of the respondent which culminated in theexecution of illegal contracts with Local 21074 and its successor,Local 86, requiring membership in said Locals as a condition of em-ployment at the respondent's plant at a time when those organiza-tions were not the representatives of the majority of the respondent'semployees in the appropriate unit; (4) that during May, June, andJuly1937, and thereafter, the respondent urged, persuaded, andwarned its employees to refrain from becoming or remaining mem-bers of Local 356; and (5) that by these and other acts and conductthe respondent interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.Pursuant to notice, a hearing was held from June 3 to August 6,1940, at Concord, California, with the exception of sessions on June29, July 2 and 3, and August 6, which were held by consent of allparties at San Francisco, California, before Thomas S. Wilson, theTrial Examiner duly designated by the Chief Trial Examiner.TheBoard, the respondent, Local 86, and Local 356 were represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.At the com-mencement of the hearing the respondent appeared specially to movethe dismissal of the complaint on several grounds, in substance thatthe Board lacked jurisdiction over the business of the respondent,that the Board was without power to proceed against the respondenton the third amended complaint, and that the Board was barred from COWELL PORTLAND CEMENT COMPANY655proceeding because of lathes.These motions were denied by the TrialExaminer.The respondent thereupon filed its answer, preservingits various motions to dismiss, and denying that it had engaged inthe unfair labor practices.At the same time an answer was alsofiled by Local 86, in substance denying that it is a successor to Local21074 and asserting the validity both of the contract executed be-tween the respondent and Local 21074, and that made between therespondent and Local 86.-During the course of the hearing motions by counsel for the Boardto amend the third amended complaint by the deletion, correction,and insertion of certain names appearing or to appear upon the listExaminer.4Motions by counsel for Local 356 to amend the secondamended charges in certain respects on the face thereof` were likewisegranted, as were motions to amend on the -face certain other plead-ings in minor respects.The' Board further moved to amend thethird amended complaint as amended with respect to certain allega-tions concerning the business of the respondent and the integrationof its business with that of the Henry Cowell Lime and CementCompany and the Bay Point and Clayton Railroad. This motionwas granted by the Trial Examiner over objections' by the respond-ent.Thereafter the respondent filed an "Answer of Cowell PortlandCement Company to Third Amended Complaint, as amended,"containing, in addition to the denials and affirmative allegations ofits original answer, certain additional allegations in. part traversingthe allegations of the third amended complaint as variously amendedand in part setting forth new matter with respect to the appro-priate unit.Local 86 at the same time filed an "Amended Answer"embodying in part similar material.Objections to certain portionsof these pleadings by the Board and by Local 356 were overruledby the Trial Examiner.At the conclusion of the Board's case andagain at the end of the hearing the respondent renewed its motionsto dismiss the complaint which had been submitted specially at thecommencement of the hearing.The Trial Examiner denied thesemotions at the close of the Board's case, reserved ruling upon themwhen submitted at the close of the hearing, and later denied them inhis Intermediate Report.5A motion by Local 86, for the dismissal4There was objection by the respondent and Local 86 in only one instance on theground that the person added to the list (Appendix A of the third amended complaintas amended)had not applied for membership in Local'356 prior to July 16,1937, the dateof the alleged discrimination against him.We affirm the Trial Examiner in overrulingthis objection ; see footnote 34infra.GAs above stated,the respondent moved for dismissal on the ground that the Boardwas without power to proceed against the respondent on the third amended complaint.The respondent'smotion was based upon the technical ground that Section 10(b) of theAct and corresponding language in the Board's Rulesand Regulations (Series 2, asamended)state that a complaint"may be amended...at any time prior to the issu- 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the complaint for failure to prove the material allegations thereofwas denied by the Trial Examiner at the conclusion of the Board'scase and taken under advisement by him when renewed by Local 86and the respondent at the conclusion of the hearing."During thecourse of the hearing rulings were made by the Trial Examiner onother motions and on objections to the admission of evidence.TheBoard has reviewed all the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On November 20, 1940, the Trial Examiner filed an IntermediateReport, copies of which were served upon all parties, finding that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1), (3),and (5) 'and Section 2 (6) and (7), of the Act, and recommendingthat the respondent cease and desist therefrom, and, affirmatively,that the respondent withdraw recognition from Locals 21074 and 86as the exclusive bargaining representatives of its employees, that itcease giving effect to the closed-shop contracts executed with theseorganizations, that it bargain collectively with Local 356 upon re-quest, and that it offer reinstatement with back pay to the 178 namedemployees, or, in the event that certain of said employees had re-turned to work with the respondent after the date of the discrimina-tion against them, that the respondent make such employees wholefor the losses in pay incurred during the period from the date ofthe discrimination to the date of their return to work with therespondent.On December 28, 1940, the respondent filed exceptions to the Inter-mediate Report and on January 6, 1941, a brief in support thereof.Local 86, on December 28, 1940, also filed exceptions to the Inter-mediate Report. - A brief was filed by Local 86 on January 15, 1941.On March 27, 1941, pursuant to notice duly served upon the parties,a hearing for the purposes of oral argument was held at Washing-ton,D. C., `before Chairman Harry A. Millis and Mr. Edwin S.Smith, former member of the Board.The respondent and Local 86appeared by counsel and presented oral argument.Board MemberWilliam M. Leiserson has considered the full transcript made at theoral argument.The Board has considered the briefs filed by therespondent and Local 86 and their respective exceptions to the Inter-ante of an order based thereon." It is contended that issuance of the order which wasdenied enforcement by the Circuit Court precluded further amendment of the complaint.Since the Board had previously set aside its order,therewas of course no order out-standing against the respondent at the time the Board caused the complaint to be amendedIn its decision the Circuit Court held that the Board "instead of petitioning here . .for the enforcement of its order,should have setitaside,amended as complaint, andproceeded to a new hearing..[Italics supplied]The Board has acted in conformitywith this opinions Thefindingsof theTtial Examiner in his Intermediate Report operated as a denialof these motions COWELL PORTLAND CEMENT COMPANY657mediate Report. Insofar as the exceptions are inconsistent with thefindings, conclusions of law, and order set forth below, the Boardfinds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Cowell Portland Cement Company, is a Californiacorporation engaged primarily in the manufacture of Portlandcement under the brand nameMt. Diabloat a plant located at Cowell,Contra Costa County, California.The operations of the respondentare conducted upon a 900-acre tract of land on which is located thetown of Cowell, the plant, the quarry, and a ranch known as Ranchode Los Cowell. In addition to the plant and quarry the respondentmaintains a mercantile store known as the Cowell Mercantile Com-pany, various other buildings, and numerous dwellings which someof its employees occupy.Shortly prior to 1900, Henry Cowell, members of his family, andW. H. George, incorporated the Henry Cowell Lime and CementCompany, herein called the Lime Company, which has been princi-pally engaged since its incorporation in the sale of many types ofbuilding materials.In 1907 the same persons incorporated both therespondent and the Bay Point and Clayton Railroad, herein calledthe B. P. & C.At the time of their formation and thereafter the stock of each ofthese corporations was owned wholly by Henry Cowell, his heirs, andW. H. George, except for a short period of time when for financialreasons the shares of the respondent and the B. P. & C. owned by theCowells were transferred to the Lime Company. By 1937 I. M.Cowell and S. H. Cowell, heirs of Henry Cowell, and W. H. Georgewere the only stockholders of the Lime Company, which in turn withW. H. George owned all the stock of the respondent and the B. P. & C.These individuals also constituted the board of directors and theofficers of each of the corporations'in 1937.For many years prior toJanuary 12, 1938,W. H. George was the secretary and generalmanager of each of the corporations and directed their activities.On November 1, 1939, George sold his shares in the three corpora-tions to the Cowells and severed all connection with the corporations.At the time of the hearing the Cowells owned all the stock of theLime Company which in turn owned all the stock of the respondentand B. P. & C. After George's separation, I. M. Cowell, S. H. Cowell,Elsa Everding, Max Thelen, and Gordon Johnson constituted the boardof directors of each of the corporations.H. M. Bresee succeededGeorge as the secretary of each of the corporations.455771-42-vol. 40=42 658DECISIONS OF NATIONAL LABOR\ RELATIONS BOARDThe three corporations function together as one business enterprise.A joint office and principal place of business is maintained by themin San Francisco, California.The respondent, as before stated, isprimarily engaged in the manufacture of Portland cement. Theentire product of the respondent is sold exclusively to the Lime" Com-pany at a price not determined by offer and counter offer or by openmarket bidding, but established, on occasion retroactively, so that theLime Company will show a bookkeeping profit on the resale to theultimate consumer, and apparently regardless of whether the respond-ent will show any, profit in the manufacture of the cement.'Al-though, as stated, the cement is sold by the Lime Company, it isshipped on direct consignment from the respondent to the purchaseror to retail stores of the Lime Company.Approximately 50 percentof the cement shipped by the respondent is conveyed over the 81/2-mllatrack of the B. P. & C., which extends from Cowell to Port Chicago,California, where it connects with Southern Pacific and Santa FeRailroad lines; and to Clyde; California, where it connects with asubsidiary of the Western Pacific Railroad.Although the B. P. & C.actsas a common carrier and is regulated by the InterstateCommerce Commission and the California Railroad Commission,its business is almost entirely confined to the hauling of materialsfor the respondent."7 A survey of the financing of the two corporations gives further indication of the inte-grated nature of their business.The respondent'splant was built with funds suppliedby the Lime Company.This sum has been outstanding for a number of years, yet nointerest has been charged thereon,nor does it appear that any mortgage or other securityis held by the Lime Company for the indebtedness.As above indicated,the price allowedby the Lame Company to the respondent for its products is established unilaterally.Atleast for the period of years following 1929 the respondent has suffered bookkeeping lossesin its operations,the amount of such losses being carried by the Lime Company.Yet nocash transfers or other settlements have been made between the two corporations.Therespondentmaintains a bank account solely for the purpose of meeting its pay roll.The amount of its pay roll and that of the B P. & C,forwhich the respondent actsas paymaster,iseach month submitted by the respondent to the Lime Company whichplaces that amount in the bank to the credit of the respondent In 1938 Gearge, asgeneral manager of both corporations,established the price of the respondent's cement forthe purposes of creating inter-company credits and debitsAt the end of 1938 George,by the device of raising retroactively the puce of the iespondent'slcement during theentire year 1938, established a credit on the respondent'sbooks and a debit on those of-the Lime Company which reduced the respondent's operating deficit for that year. In1939,on or about December 9, E. D. Barnett,who had previously been subordinate toGeorge as plant-superintendent of the respondent and who had succeeded George asgeneral manager of the respondent,although not of the Lime Company,approached E II.Connick,auditor and office manager of the Line Company, with a request that therespondent be given "a little more allowance" on the cement it manufacturedBarnettexpressed the opinion that the re^ponaent"was entitled to have the puce retioactive'toJanuary 1,1939"Thereafter,on December 14, Connick,without authorization from theLime Company'sboard of directors,increased by 15 cents per barrel the price allowedthe respondent by the Lime Company for the respondent's cemuent,and made this raiseretroactive for the year 1939.There was no consideiation given by the respondent inreturn for Conmck's action8Since George's departure Barnett has engaged in the management of operations bothof the respondent and the B P & CRepair pants and like supplies for both corporationsare pure based in the main by the Lime Company ICOWELL PORTLAND CEMENT COMPANY659With the exception of gypsum, an essential ingredient ofcement, the raw materials used by the respondent in the manufactureof cement are obtained from its own quarries at Cowell.The re-spondent used 4,716,140 pounds of gypsum in 1936; 4,526,000 poundsin 1937; 5,512,000 pounds in 1938; and 5,808,420 pounds in 1939, allof which was shipped to the respondent from the State of Nevada.During these years a variety of cement known as "Medusa" waspurchased from points outside the State of California, shipped to therespondent at Cowell, there stored, and then resold from Cowellwith regular sales of the respondent's Portland cement.9 In 1936these shipments of Medusa cement to Cowell amounted to 1,329.75barrels; in 1937, to 1,520.75 barrels; in 1938, to 1,526.25 barrels; andin 1939, to 1,862.25 barrels.The machinery, equipment, and suppliesshipped to the respondent at Cowell from points outside the Stateof California amounted to 392,882 pounds in 1936; to 680,618 poundsin 1937; to 485,832 pounds in 1938; and to 372,813 pounds in 1939.During 1936, the respondent sold 388,076.5 , barrels of cement, ofwhich 41,069.25 barrels were` shipped to points outside the State ofCalifornia.During 1937, 382,397 barrels of the respondent's cementwere sold, of which 33,213.5 barrels were similarly shipped in inter-state commerce.During 1938, 405,691.75 barrels of the respondent'scement were sold, of which 12,929.75 were shipped in interstate com-merce.In 1939, 476,085 barrels of the respondent's cement weresold, of, which 7,377 barrels were shipped in interstate commerce."'II.THE ORGANIZATIONSINVOLVEDInternational Union Mine, Mill & Smelter Workers of America,Local 356, is a labor organization affiliated with the Congress ofIndustrial Organizations, herein called the C. I. 0., admitting tomembership employees of the respondent.Lime & Cement Employees Union of Contra Costa County, No.21074, was a labor organization affiliated with the American Federa-tion of Labor, herein called the A. F. of L., which admitted tomembership employees of the respondent.United Cement, Lime & Gypsum Workers International Union,Local No. 86, is a labor organization affiliated with the A. F. of L.,admitting to membership employees of the respondent.'Title to this cement after purchase from the manufacturer was retained by the LimeCompany.10 The respondent contends that as the Lime Company has been the nominal purchaserof the respondent's cement,although never taking possession of a major portion thereof,the respondent has never sold cement in interstate commerceThe contention is withoutmeritThe Circuit Court of Appeals in its opinion remanding this caee to the Board,supra,found the corporate division of function not significant in examining and determiningthe issue of jurisdiction adversely to the respondent. 660DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIRLABOR PRACTICESA. Sequence of events1.Events prior to July 16, 1937Prior to 1937 there was no labor organization among the employee'sof the respondent.On or about February 8, 1937, a representativeof the A. F. of L. Teamsters requested General Manager George toIequire that trucks conveying cement from the respondent's plant bedriven by members of the Teamsters.Although the drivers were notemployees of the respondent, George readily assented to this requestand thereafter asked contract haulers to use none but union drivers.On February 28, 1937, certain officials of the Contra Costa CountyBuilding Trades Council, an A. F. of L. affiliate herein referred toas the Building Trades Council, inquired of George what was goingto be done about organizing the employees at Cowell.George repliedthat in his opinion a vertical union under the A. F. of L. should beestablished.On May 1, 1937, the respondent's plant reopened for full produc-tion following a regular winter shut-down.George, who had beenincreasingly concerned with the possibility of a union at the plant,1'put into effect a new wage scale which increased the base rate ofpay from 40 to 50 cents, with proportionate increases throughout, forthe purpose, as he testified, of attempting to forestall self-organizationat least for the remainder of the year. In the meantime, shortly afterhis conference with the Building Trades Council, George, afterfurther study, had confirmed his prior conclusion that "if and whenthe time came" that the respondent's employees insisted upon organiz-ing, "it-ought to be a Federal charter under the California Federation[of Labor] and the American Federation [of Labor]." 1.2In contravention- both of George's attempt to forestall self-organization and his desire that the employees affiliate with theA. F. of L. in the event of self-organization, the respondent's em-ployees soon after the opening of the plant began organizing them-selves into a C. I. O. union with some help from C. L. Cassidy, whoat that time was engaged in organizational work for both the C. I. O.and the A. F. of L. On May 27, Local 356, composed primarily ofemployees of the respondent, was chartered by the C. I. O.By the11George had read a newspaper account of the decisions of the United States SupremeCourt on April 12, 1937,upholding the constitutionality of the Act,and had immediatelysought the advice ofMax Thelen,one of the respondent'sattorneys,as to whether theAct was applicable to the respondent.Thelen gave a "curbstone"opinion that the Actwas not applicable.12By this George meant an organization embracing"all of the employees of the plantin one union rather than craft organizations " OOWELL PORTLAND ' C'E'MENT COMPANY661end of June a large majority of the respondent's employees hadeither joined or applied for membership in Local 356.On the date of the issuance of the charter to Local 356, Georgecalled employee Mathew Mogus, one of the leaders in the organiza-George, accord-ing to Mogus, inquired for whom Mogus was collecting money, andMogus replied, "for the C. I. 0."George stated that the C. I. O.was "run by a bunch of Reds and Communists," that he was sur-prised that Mogus was "mixed up" with them.George asked whatmen had joined the C. I. O.Mogus told him that about 90 percenthad joined, but refused to divulge their names.George stated, thatif it .were necessary he would close the plant down before he wouldhave any dealings with a labor organization.While George deniedhaving referred to any "labor organization" in his conversation withMogus, he admitted in his testimony that he had told some of the em-ployees during this period that "the plant would have to be shut downbefore it could operate C. I. 0."Mogus testified that immediatelyafter leaving George's-office, his foreman, H. R. Brandenburg, toldhim that the stigma of his association with the C. I. O. and' the "Com-munist group" would be carried not only by Mogus but by his familyand any offspring he might have, and inquired why the employees didnot try to organize into an A. F. of L. union. Brandenburg deniedhaving made these statements.The Trial Examiner, who observedthe demeanor of witnesses at the hearing, refused to credit Branden-burg's denial.We find that Brandenburg made in substance the re-marks attributed to him by Mogus.On June 17, George attended a meeting of the Building Trades-Council at Martinez on its demand to show cause why the respondentshould not be placed on the"unfair list."The meeting was devoted toa discussion of what George planned to do concerning the organizationof the respondent's employees.George stated that a vertical A. F. ofL. labor union would be the only desirable type of organization forthe respondent and the employees.Von Tellrop, president of theBuilding Trades Council, told the officials present that he had writtenWilliam Green, president of the A. F. of L., about the matter, and thatGreen had informed him that the A. F. of L. would issue a charterfor a vertical union.According to George, the meeting then brokeout into a "family quarrel" among the union officials over the issu-ance of a federal labor union charter which certain representatives ofcraft organizations opposed.George testified that he left with thestatement, "When you make up your minds, let me know." Therecord does not disclose that the Building Trades Council threatenedat the meeting to place the respondent on the unfair list. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 18, George called upon Edward Vandeleur, secretaryof the California State Federation of Labor in Sam Francisco, anA. F. of L. organization, and requested him to charter a federal laborunion for the Cowell plant.Vandeleur promised to investigate.Several times thereafter George telephoned Vandeleur asking thatspeedy action be taken on his request.13While George was thus engaged in activity inimical to Local 356and favorable to the A. F. of L. and interfering with and influencingthe internal affairs of the latter organization, Local 356 sought to es-tablish bargaining relationships with the respondent.On June 23;1937, the bargaining committee of Local 356 met with E. D. Barnett,14plant superintendent at Cowell under George, to discuss a proposedcollective bargaiiiil g agreement covering wages and working condi-tions which Local 356 had previously submitted to the respondent.Barnett stated that he thought that the parties could reach an under-standing on" working conditions without difficulty, but that theUnion's proposed wage scale was too high.He reminded Local 356of the May increase and stated that the respondent would have toaudit its books to determine if it could pay any higher wages.Theparties also discussed various other paragraphs of the proposed con-tract.During this meeting Barnett cautioned the union committeethat if George ever "got into the picture, the thing might go up insmoke."Thereafter, the respondent and- Local 356 met again on June 30and July 7.During the June 30 meeting Gordon Johnson, an at-torney for the respondent, asked the members of the bargaining com-mittee who they were and whom they represented.They stated thatthey were the bargaining committee of Local 356 and represented allbut a few of the respondent's employees.The respondent requestedno further proof of these representations.The bargaining committeeasked the respondent for written recognition.Barnett replied, "Herewe have been sitting down meeting with each other and negotiating,and this is the second meeting now, so what more do you want?"At these meetings the parties discussed the provisions of the proposedcontract.George was aware of and violently opposed to these negotiations.Thus, George testified at the hearing that it was his opinion in 1937thatBarnett and Johnson, by conducting negotiations with thei"Throughout this period, George entertained the plan ofcalling ameeting of theemployees at which he would be requested to speak and would explain why the employeesmust choose an A F. of L rather than a C I. 0 affiliated unionGeorge testified thathe believed that this plan would succeed if it were found necessary, as the employeeswere "a reasonable bunch "George, however, did not carry the plan through because, ashe testified, "things happened a little too fast at the end."14By notice dated June 25, 1937, the Cowells appointed Barnett to act for them as theirlabor relationsrepresentative subject_to confirmation of his actionsby them. COWELL PO ATLAND CEMENT COMPANY663C. I. O., ' were engaging in a "sinister conspiracy" against the bestinterests of the respondent,which patently required the establishmentAnd, as shown herein, Barnett informedrepresentatives of Local 356 onJuly 14 thatGeorge had been like 'a"caged-tiger"since the commencement of negotiations,and that heivas fearful just how George was going to "cut loose."Prior to 1937 the respondent had customarily shut the plant downsemi-annually,once in the summer season and again in the winter.Following the reopening of the plant on May 1, 1937, Barnett ex-pressed the hope or belief to various of the respondent's employees thatthe plant would continue operations'throughout the summer seasonand.until'wiliterweather conditions should make operations of thequarry impractical.'On July 9, 1937,2 days after the last conferencehereinabove referred to between Local 356 and Barnett, George tele-phoned Barnett to inquire if the plant was in shape for a shut-down.Although Barnett and George both testified to this telephone conversa-tion, their testimony as to the nature of Barnett's reply is contra-dictory.According to George,Barnett replied that the plant mightbe shut down"any time within the next two weeks."Barnett, on theother hand,denied that he had made any reference to a period oftime, but testified that he informed George that"the plant was ingood shape for a shut down any time he wanted to shut down."On the day following this conversation,George sought to deter-inine the exact degree of success which Local 356 had attained.Summoning J. C. Ross, his personal friend and an employee of theI espondent,George inquired of Ross, according to the uncontradictedtestimony of the latter, how much union activity there was in theplant and what percentage Ross thought"they had signed up."Rossreplied that he had been told that about 90 percent of the employees -had joined the-C. I. O.George replied that he could not believe this;that "it would be murder to operate withthe C.I.O. union."On July 12, after George,dissatisfiedwithVandeleur's response tohis pleas of urgency, had written directly to President Green askingthat the A.F. of L.'issue a federal labor union charter for the re-spondent's employees,Von Tellrop notified George that the charterwould issue as requested.Von Tellrop handed George some A. F.of L. application cards and asked George,to secure enough signa-tures so that the charter could be issued.On July 13, George beganefforts to obtain charter members.He summoned Victor Sayers, anold-time employee who had joined the C.I.0., and, according to the15In view of the testimony of several of the employees that Barnett at various timesmade such statements,we do not credit Barnett'sdenials thereof.The Trial Examinerin his Intermediate Report stated that he "was impressed by the evident desire of Barnettto change facts in a manner more satisfying to the respondent than the facts themselveswould warrant."The record supports and we are in full accord with this conclusion. 664DECISIONSOF NATIONALLABOR 'RELATIONS BOARDuncontradicted testimony of Sayers, said, "The C. I. O. is purelyCommunistic. It wouldn't do here.We could have a little companyunion of our own here." Sayers interrupted to say that a companyunion was illegal.George then continued, "We can't, however, havea company union here; that wouldn't do because the A. F. of Lwould boycott our product.We can have an A. F. of L. union here."George then explained that he had some A. F. of L. applications andthat it was necessary to obtain seven or eight charter members.Heasked Sayers to sign one as a charter member. Sayers requested timeto consider the matter.On July 14, George, in behalf of the respondent, paid to the A. F.of L. $24 in dues.This payment is noted on the records of the LimeCompany as a disbursement of the Lime Company charged to therespondent.Pursuant to prior arrangement, the respondent and Local 356met again on July 14.The respondent submitted a wage counterpro-posal which would, have-affected the,wages of approximately 25 per-cent of the employees and requested that Local 356 submit thiscounterproposal to its membership.The union representatives re-quested that the respondent also submit a counterproposal on workingconditions so that the bargaining committee could present to theunion membership terms which affected all the union members.Therespondent agreed that it would attempt to submit this furthercounterproposal by 5 p. m. on July 16, as a meeting of Local 356was scheduled for the evening of July 16. The parties then adjournedthe conference without agreeing upon a date for the next bargainingmeeting.Following the adjournment, certain C. I. O. representatives broughtto Barnett's attention the fact that George had just requested oneFrancis, a C. I. O. member, to join a different labor organization,and stated that they did not wish to file charges with the Board inview of the peaceful and harmonious negotiations then in progressbetween them and Barnett.According to Mogus, who was then pres-ent, Barnett replied : "Well, I'll tell you.If I were you I would gothe limit as far as Mr. George is concerned. I have been tossing inbed at nights just thinking about the way he was going to cut loose.He has been just like a , caged tiger ever since this thing started."Barnett, although not specifically denying this testimony, gave asomewhat different version of his remarks during this conversation.We find that Barnett made in substance the statements attributed tohim by Mogus.On July 15, George recalled Sayers to his office. Sayers told Georgethat he would not join the A. F. of L. George characterized theC. I. O. as being "purely Communistic." Sayers asked why the re- 10OOWELL PORTLAND CEMENT COMPANY665spondent was conducting negotiations with an organization of thattype.George then replied, according to the uncontradicted testimonyof Sayers : "Well, that is a hard question to answer.A great mistakehas been made.However that has all been fixed up now."2.The shit-down of July 16, 1937; the strikeOn July 16, the Building Trades Council placed a picket at eachof the two entrances to the respondent's property.These men carriedsigns stating that the respondent was "unfair" to the Building TradesCouncil.At noon that day a group of council officials called uponBarnett at the plant and informed him that the pickets had beenplaced at the entrances to the plant because the employees had notaffiliatedwith the Council "100 per cent." 16Barnett informed theA. F. of L. officials that he knew nothing about the matter and re-ferred them to George.Barnett testified that he tried, but failed,to reach George by telephone-as soon as the council officials left theplant.Soon afterwards Barnett drove to the entrances to the plantproperty and observed the pickets, then proceeded to the neighboringtown of Concord where he telephoned Johnson, one of the respond-ent's attorneys at San Francisco, and told him about the visit bythe A. F. of L. delegates and the presence of the pickets. Johnsonreplied that he would ascertain, and inform Barnett of, the reason forthe A. F. of L. activity.George, whose custom it was to spend a part of the time at therespondent's San Francisco office, and part at Cowell, arrived atCowell from San Francisco sometime in the afternoon of July 16On his way to the plant he saw and talked with the pickets. Atabout 3': 30 o'clock in the afternoon George telephoned Barnett andordered : "Barnett shut the plant down except the pumps." Thistended shut-down had not been definitely fixed prior to putting itin effect.The order issued by George on this occasion envisaged amore drastic and sudden curtailment of operations than had everbefore taken place in the respondent's history.Shortly prior to receiving George's order to close the plant, Bar-nett received a return telephone call from Johnson in San Francisco.As a result of this conversation, in which, Barnett testified, he wasinformed that the respondent's counterproposal promised Local 356on that day could not be submitted "until the atmosphere cleared10Barnett testified that the councilofficialsinformed him that they had threatenedGeorge with this picketing at the meeting in June if the employees did not affiliate withthe Council by July 15However, neither George nor any other witness testified thatthe council officials had actually made any such threat at the June meeting"Cowell is about 1 hour from San Francisco by automobile. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDup a bit." - Barnett summoned Mogus to his office about 4: 15.Mogustestified that Barnett informed him that the counterproposal couldnot be submitted to Local 356 for the reason that "hell had brokenloose in San Francisco and Mr. Johnson is in the thick of it."Bar-nett admitted having had a conversation with Mogus at this time,but testified, in denial of the statement attributed to him by Mogus,that he had said that "hell had broken loose at Cowell."'We credit,as did the Trial Examiner, Mogus'version of the conversation.Pursuant to the order issued by George and executed by Barnett,the respondent suspended operations on the afternoon of July 16,1937, and laid off all employees with the exception of a number ofsupervisory employees, some of whom were thereafter detailed tomaintenance work, a few clerical employees, and certain miscellaneousworkers.On the evening of July 16, Local 356 held its scheduledmeeting.Since the union had not received the respondent's promised'reply to the proposed working conditions set forth in the union'soriginal request for contract negotiations, the membership of Local356 voted to table the respondent's wager proposal.The union mem-bers also resolved that the reasons for the shut-down should be furtherinvestigated.On July 17 the membership of Local 356 decided that the shut-down was' in fact an anti-union lock-out and resolved to strike inprotest against the lock-out and the respondent's failure to submit thepromised counterproposal on working conditions.On the followingday, July 18, Local 356 established a picket line around the plant.3.Events subsequent to July 19, 1937The sut-down ordered by George on July 16, 1937, halted the bar-gaining negotiations which had before been in progress between therespondent and Local 356.Within 3 days 'after the shut-downBarnett's authority "in labor relations matters" which had been vestedin him by the Cowells on June 25 was revoked by notice which vestedsuch authority thereafter in Thelen and Johnson, attorneys for therespondent.''The counterproposal on working conditions which therespondent had undertaken to convey to Local 356 as the next step inthe negotiations had not been submitted by that -time, nor was it everforthcoming thereafter.Instead, the respondent immediately afterthe shut-down and throughout its duration openly and persistentlyworked to bring about the establishment of an A. F. of L. federalunion, and made it clear that only upon the achievement of this endwould the plant reopen:18As shown herein, Thelon, Johnson's superior, met with representatives of Local 356during the shut-down and stated that work could be commenced if the employees wouldjoin the A.F. of L.,but that the respondent"could not work with a C. I. 0 crew." COWELL PORTLAND CEMENT COMPANY667On the day after the shut-down George summoned Ross, the em-ployee whom lie had before questioned concerning the membership ofLocal 356,1 to the office and, according to Ross' undenied testimony,asked Ross whether he had any objection to joining the A. F. of L.Ross replied that he had no objection if his joining would be of as-sistance to the respondent.George told Ross to disregard the lay-off,slip which had been issued to Ross at the time of the shut-down, andto "stick around as they hoped to be operating soon."He furtherinformed Ross that he would not lose any pay by reason of the shut-down.A few days later George told Ross that he "hoped to havean A. F. of L. charter and it would be operating very soon."AfterJuly 17 Ross worked as a guard or watchman under Foreman Levake.Shortly after the shut-down, Ross testified and we find, Levake toldRoss that "the plant would open up as soon as they get an A. F. of L.charter," and that "they couldn't open'up until they did."Levakedid not testify.Also on July 17 Foreman Albee told Emil Butzer, an electrician"who had been laid off because of the shut-down, that "if you want tosign up with the A. F. of L. you can go back to work Mondaymorning."Butzer replied that he could not join the A. F. of L as hewas already a member of Local 356.Albee then stated that if Butzerdid not wish to join the A. F. of L., he need not "stick around,"that "you won't have a chance to come back if you don't sign up,"and that Albee was "going to put in an application for anotherelectrician."On the following day, Albee again saw Butzer andreiterated in substance his statements of the previous day, informingButzer that work was difficult to obtain and that Butzer should jointhe A. F. of L. so that he "could get his job back."The foregoing isbased on Butzer's uncontradicted testimony.Butzer did not join theA. F. of L. and he has not been reinstated.,-Immediately after the shut-down, George "got mighty busy onVandeleur" to expedite issuance of the charter for an A. F. of L.federal union, and continued his efforts to obtain charter membersfor the proposed organization.On or about July 26, George advisedRoss by telephone that he was sending A. F. of L. application blanksto the saddle room where Ross and two other employees, Cann andAdams, were stationed.Shortly after this telephone conversationGeorge's chauffeur appeared with A. F. of L. -application blanks.The three employees signed and returned them to the chauffeur.George, according to his own testimony, also obtained as other chartermembers for the A. F. of L., employees Koup, Pettitt, Givens, Draper16Ross was not a member of Local 356,and, as before stated,he bad told George onlywhat'he had learned of the organizational progress of the C. I.0. affiliate front con-versations with other persons. 668DECISIONSOF NATIONAL LABOR RELATIONS BOARDand Powers. In soliciting theirsignatures,George admitted tellingthem that although their "party, church or lodge" was "their ownbusiness,""Mt.Diablo Cement had to be manufactured by the-A. F. of L."On August 9, Green of the A. F. of L. notified George by letterthat he had issued the federal laborunioncharter which George hadrequested for the respondent's employees.Green also stated in thisletter that if necessary he would revoke the charter of Central Tradesand Labor Council of Martinez, an A. F. of L. organization whichhad pledged support to Local 356.On the following day George-summoned the men he had obtained as charter members of the A. F.of L. to inform them that the charter had been issued and wouldreach California in a few days.George assigned them a furnishedoffice in one of the respondent's buildings.The A. F. of L. paidno rent for the use of this office from August until December..On August 10 employee Sayers, whom George had vainly tried to-recruit to A. F. of L. membership prior to the shut-down,received a-messageleft at his home that George wished to see him.Uponarrival George displayed to Sayers the letter from Green stating thatan A. F. of L. charter had been issued. Sayers testifiedwithoutcontradiction that George asked him :to take Mogus to one side and tell him thatthis is alot of damnfoolishness and that the [C. I. O.] boys can call off their strikeand call off their pickets, and we can, one of thesemornings,open up the plant and all the men can come back to work justas they do after a seasonal shut-down, . . . they canall joinup with the A. F. of L.We can't have a C. I. O.union herebecause the Federation of Mechanic's [sic] would boycott ourproduct and if you can't sell your cement, there is no use havinga cement plant.-On August 11, Reynolds, one of the employees laid off because of the,shut-down, applied to George for work.Reynolds testified withoutcontradiction that George stated that he thought that Reynold's re-instatement could be arranged, but that Reynolds would have to.join the A. F. of L.George instructed Reynolds to obtain an appli-cation blank from Von Tellrop, an A. F. of L. official .20On August 17 the sheriff of Contra Costa County summoned therespondent and Local 356 to a meeting in an effort to settle the dis-pute.The respondent and Local 356 agreed that they "would liketo see the matter settled."According to the undenied testimony,mAccording to Reynold'suncontiadicted testimony,Von Telhop stated that sinceGeorge had sent Reynolds to him,he knew that Reynolds"must be all right."A few-days later Draper,a charter member of the A F of L, met Reynolds,and told himthat he, Reynolds, had received the A F. of L."ok." and instructed him to reportforwork that afternoon.Reynolds refused to return to work under these conditions. COWELL PORTLAND CEMENT COMPANY669Thelen, the respondent's attorney, then informed the conferees thatan A. F. of L. charter had been procured, and proposed that themen join the A. F. of L. affiliate.Thelen stated the following inthis connection : "If you fellows go into the A. F. of L. we can openthe plant and start working"; if the men refused to do so the A. F.of L. would impose a boycott "and that under the circumstances[the respondent] could not work with a C. I. O. crew." Local 356rejected this proposal, and the conference adjourned.On August 19, Ross and Koup, while ostensibly working as watchmen under the supervision of Foreman Levake, were ordered byLevake to report to George at the respondent's San Francisco office .21Upon their arrival together from Cowell, George informed them thatthe A. F. of L. charter had reached San Francisco and was at Van-deleur's office.George instructed them to go to Vandeleur's office,to obtain the charter, to have it framed, and to have the cost chargedto the respondent.22They obtained the charter from Vandeleur.Vandeleur then informed them that they were to return to Cowell asrepresentatives of the California State Federation of Labor.Therespondent paid both Ross and Koup their full wages for the day,reimbursed Koup for the automobile expenses of their trip to SanFrancisco, and reimbursed Ross for the amount which he had ad-vanced in having the charter framed.For some time after this tripKoup and Ross acted as representatives of the California State Fed-eration of Labor and were paid by the Federation.While so actingRoss conferred many times with George and followed the latter'sinstructions.At a meeting held on or about August 20, Ross, George, andB. C. Smith, the respondent's chief clerk, agreed that Smith wouldplace upon the respondent's pay roll any man whom Ross had signedtomembership in the A. F. of L. and "0. K.'d" to Smith.UponGeorge's order Smith gave Ross a list of the employees who had11Koup was one of the persons George obtained as a charter member of the projectedA F. of L. organization.George testified at the hearing that he believed that hehad obtained Koup's assent to A. F. of L membership prior to the shut-down.Koup,although a witness at the hearing,did not testify-concerning this pointKoup's em-ployment record during the shut-down is particularly significant.On the evening ofJuly 16, after the shut-down,Koup reported for work as night repairman.His dutiesas such would ordinarily have terminated on the following morning because of the shut-down.About an hour after he reported for work on the evening of July 16,however,George sent for him and told him that he was to be continued on the pay roll, but didnot tell him in what capacity.From the time of this interview until his assignmentto the California State Federation of Labor on August 19,Koup received no instruc-tions as to his dutiesKoup testified that his sole occupation during this period wasin sitting in the mill office except when he walked around the mill in company withthe night watchman"in order to keep awake."t'iThe facts herein found concerning the activities of Rose in establishingthe A.F. of L.and George's direction thereof are based upon Ross' testimony,none of which was deniedby George.The expenditures by the respondent on behalf oftheA.F. of L.hereinreferred to are shown by records of the respondent which are in evidence 670DECISIONSOF NATIONALLABOR RELATIONS -BOARDworked for the respondent prior to the shut-down so that he couldsolicit their membership in the A. F. of L.On the same day Rossofficially opened the A. F. of L. office in the respondent's building inCowell where he remained in charge.He solicited men to signpetitions authorizing the California State Federation of Labor toact as their bargaining agency.Shortly after beginning such solici-tation Vandeleur instructed Ross to concentrate on signing up personswho had formerly worked for the respondent, and George latertold Ross to confine his efforts solely to this field.George authorizedRoss to advise such persons that they would have to join the A. F.of L. in order to obtain further employment with the respondent.George also authorized Ross to, and Ross did in certain instances,inform men that a 10 cent per hour wage increase in the lower wagebrackets would be forthcoming after they accepted employment.During one of many conferences between Vandeleur and George,Vandeleur informed George that it would be necessary for the A. F.of L. to have a contract with the respondent.Pursuant to George'sorder, Thelen drafted a document designating the respondent andLime and Cement Employees Union of Contra Costa County, LocalNo. 21074, as contracting parties.After certain changes had beenorderedbyGeorge, the draft provided that "the company[respondent]will require membership in the Union [Local 21074]as a condition of all present and future employment"; that employeesthen working must, as a condition of continued employment, becomemembers of Local- 21074 within 15 days from the date of execution;and that future i employees had to become members within 30 daysafter employment. It was further stipulated that Local 21074, "willpromptly select a bargaining committee for the purpose of collectivebargaining in respect to rates of pay, wages, hours of employmentor other conditions of employment," and that the respondent wouldrecognize such committee and "make an earnest effort to reach asatisfactory agreement with said committee."Further provisionsoutlined a grievance procedure and included a clause prohibitingstrikes or lock-outs until after differences had been arbitrated.Whensubmitted to Vandeleur the draft was accepted with only one changewhich required that new employees would have to join Local 21074within 10 rather than 30 days from the date of their employment.On August 26, Vandeleur instructed Ross by telephone to havethe A. F. of L. membership elect officers and either accept or rejectthe proposed contract which was being sent to him at Cowell "byspecialmessenger."Ross testified without denial that this specialmessenger turned out to be George.George told Ross to stress tothe employees "the seriousness of approving it [the contract] sothey could immediately get to work packing."On the evening of COWELL PORTLAND CEMENT COMPANY67iAugust 26, 20 persons who had signed the California State Federationof Labor petitions met, elected officers, and unanimously voted- toaccept the contract.At this time the chartered A. F. of L. federallabor union had- been designated as bargaining agent by only 27persons in all, 3 of whom may never have been employees of therespondent."On August 27, 1937, the officers of Local 21074 were driven at therespondent's expense to Vandeleur's office. in San Francisco, and wereinducted into office.The contract accepted by the membership onthe previous evening was signed by two officers of Local 21074. ' Rossdelivered this signed copy of the contract to Thelen's office and re-ceived in return a copy signed by George as the respondent's secre-tary.The officers of Local 21074 who made the San Francisco tripwere paid their full day's wages by the respondent on George's order.On this day the respondent opened the packing and sack house whichhad been closed at the time of the shut-down and began shippingcement for the first time since July 16.24Following the execution of this contract each man hired by therespondent was required to join Local 21074 before beginning work.In many instances George instructed Koup, the owner of an auto-mobile, to pick up prospective employees at various places other thanCowell.Upon returning to Cowell these persons were first taken tothe A. F. of L. office where they were inducted into membership inLocal 21074 by Ross and were given clearance to Chief Clerk Smithwho placed them on the pay roll. By notice posted about this timein front of the respondent's office at Cowell, local applicants foremployment were instructed to apply first at the office of Local21074 where Ross was stationed.The respondent reimbursed Koupfor his automobile expenses in bringing prospective employees toCowell, paid numerous other bills incurred by Koup and othersin the transaction of A. F. of L. business, and until December 1937paid the rent and board bill of Ross.On September 7, 1937, the respondent informed a committee ofstriking employees, and the committee reported to the union member-ship, that the respondent, pursuant to its closed shop contract, wouldrequire as a condition of reinstatement membership in Local 21074.On October 1, the respondent reopened all the departments of theplant.On the evening of October 22, 1937, the respondent met witha bargaining committee chosen by Local 21074, as provided in the" There were 196 employees in the unit which the respondent concedes to have beenappropriate for collective bargaining purposes working at the plant prior to the shut-down.24 In the meantime the Lime Company had been meeting orders for cement whichwould normally have been filled with the respondent's product by purchases of cementfrom other producers 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract executed on August 26, and the parties negotiatedconcern-ing wage rates,hours, and other conditions of employment.Onthe following day, October 23, the respondent and Local 21074 exe-cuted an agreement covering such matters .25Although the respond-ent prior to the shut-down had at first represented to Local 356that it could not determine whether it could afford to pay higherwages without first having an audit of its books and had later sub-mitted to Local 356 a proposal granting wage increases coveringonly approximately 25-percent of the employees, the respondent bythe agreement of October 23 with Local 21074 raised thebasic wagefrom 50 to 621/2 cents per hour and increased the wage rates of allemployees covered by the agreement who were earning above the baserate, without first having had an audit of its accounts.'°B. Concluding findings with respect to the foregoing events1.Interference, restraint, and coercionThe facts above set forth demonstrate a flagrant course of conductby the respondent in discouraging membership in Local 356 and inencouragingmembershipin anA. F. of L. organization to which therespondent gave initial impetus and thereafter assisted and main-tained.We find that the respondent, by the statements of Georgeand Brandenberg disparaging the parent affiliate of Local 356, bythe statements of the aforesaid and others of its representativesurging and warning its employees to relinquish membership in Local356 and to accept membership in a projected A. F. of L. organiza-tion, by soliciting the establishment of, by interfering in the internalaffairs of,and by giving financial and other assistaiice to, theA. F. of L. and Local 21074, by informing its employees followingthe shut-down of July 16 that the respondent could not operate witha'C. I. O. crew but offering to reopen its plant if the employeeschanged allegiance to an A. F. of L. union, thereby establishingdesignation of or membership in the A. F. of L. as a condition prece-dent to the reemployment of the employees laid off on July 16 '27and by other acts and conduct heretofore related, interfered with,25The contract included the following special seniority provision for Ross : "In the caseof employees of the Company having no special assignment on October 1, 1937, who wereloaned to the California State Federation of Labor for special duty,their seniority shalldate as from the time they were put on the company's pay roll."26According to the testimony of Conick,the Lime company's auditor,the respondent'sbooks have never been audited27As herein found,the unilateral establishment of designation of an A.F. of L of Bateas bargaining representative,or of membership there's,as a condition'precedent to areturn to employment of the employees thrown out of work by the shut-down of July 16operated also as an illegal discrimination within the meaning of Section 8(3) of the Act. COWELL PORTLAND CEMENT COMPANY,673restrained and coerced its employees in the exercise of rights guaran-teed in Section 7 of the Act.'2.Conclusions as to the shut-down of July 16, 1937; discriminationwith-respect to the hire and tenure of employment'The complaint in substance alleges, and the respondent's answerdenies, that the respondent. terminated operations,on July 16, 1937,pursuant to its plan to oust Local 356 from, and to establish anA. F. of L. affiliate at, the respondent's plant.George testified inthis connection that he determined on the morning of July 16, toeffect a.regular seasonal shut-down for business reasons on July 17,but that the discovery of the two Building Trades Council picketson the afternoon of July 16'.caused him to advance the predetermineddate of the shut-down 1 day. - In closing the plant George allegedthat he was not motivated by hostility to Local 356 or by favoritism.to the A. F. of L., but solely by reason, of the fact that the picketshad prevented trucks used in transporting the respondent's cementto consignees from entering the plant since approximately 10:30 inthe morning of July -16, and that consequently there was "no use" incontinuing plant operations for an additional day when it was ]In-possible to obtain trucking facilities for the respondent's finishedproduct.Examination of the respondent's seasonal shut-down practices forthe years prior to 1937 alone renders suspect George's testimony-concerning his determination to effect a shut-down on July 17 forbusiness reasons.During the 2 years previous to 1937 seasonal shut-clowns occurred in each instance at the end of a month, and operationswere resumed at the beginning of a month with one exception whenoperations were begun in the middle of a calendar month. Thefollowing chart is taken from an exhibit submitted by the respondent :1935January 1-February28------------------- Seasonalshut-down 21March' 1-March 31 ------------------------Full operationApril 1-April30-------------------------- Seasonal shut-down.May 1-May 31----- _-----------------------Full operation.June 1-November15---------------------- Seasonalshut-down.November .16-December31---------------- Full,operation.1936January 1-April 30----------------------- Seasonal shut-down.-May 1-July 31--------------------------- Full operation.August 1-September 30------------------- Seasonal shut-down.October 1-November,30------------------- Full operationDecember 1-April 30,1937 ----------------- Seasonal shut-down.This shut-down was instituted at the end of operations on December 15, 1934.455771-42-vol 40-- -43 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDWithin the limits of the above facts, from which it may be inferredthat it was the respondent's general policy to regulate its operationsby monthly periods'21 a decision to terminate normal operations wasdependent, according to the testimony of George, upon the amountof cement and clinker, from which finished cement is ground, on hand,and the prevailing market conditions.Much evidence was introducedat the hearing concerning the actual state of the respondent's businesson July 16, 1937; the respondent arguing therefrom that George'salleged decision to close the plant on July 17 was fully warrantedby the factors set forth above in determining shut--downs.But, whilethe relevant evidence indicates that a shut-down at that time couldhave been ordered without material injury to the respondent's long-run operations, especially in view of the possibility of a later reopen-ing prior to the necessary winter shut-down, the facts by no meansindicate that a shut-down was compelled or even expedient in viewof the state of the respondent's operations at that time.The respond-ent's sales during the first 16 days of July 1937 were not materiallydifferent from those of the corresponding month of the previous yearwhen full operations were continued.30The respondent, however,stresses the fact that its bins containing finished cement for generalshipment were almost entirely full on July 16. This condition,however, had obtained oh several occasions before July 16, 1937,without causing a cessation of plant operations.More significant isthe fact that the amount of clinker and raw materials on hand on'July 16 was materially less than that which had been on hand atthe time of the two previous shut-downs, one of which occurred, asabove noted, on July 31, 1936, and the other on November 30, 1936.Since all quarry operations were devoted to the production of rawmaterials and a major part of the plant's operations were directedto the preparation of clinker, it is essential to note that it wouldhave taken over 20 days of normal operations to fill up the clinker"pile" or reserve to the state in which it was on July 31, 1936,31 andthat the raw material bins contained almost 2,000 tons less of ma-terials on July 16, 1937, than on July 31,29 Itmay be noted that a decision to close the plant on July 17,1937,would have beenIn violation of this apparently 'established practice1*During the first 16 days of July 1937, 15,394 barrels of cement were packed for im-mediate shipment.During the entire 31 days of July 1936,the respondent packed forimmediate shipment 33,2841,, barrels of cement81This figure does not take into account withdrawals of clinker from the pile for grindinginto finished cement during the 20-day period. Such withdrawals would,of course,lengthen correspondingly the period necessary to achieve parity with the July 31 1936,reserves.as The amount of clinker and raw materials on hand at the intervening winter shut-downofNovember 30, 1936,was even greater than that in storage on July 30,1936It isshown furthermore that the quarry was operated after the November shut-down to furtherincrease the stock of raw materials by over 2.000 tonsAt a previous shut-down onMarch 31. 1935,classified by the respondent as a "summer"shut-down,the amount of OOWELL PORTLAND CEMENT COMPANY675Furthermore, it_ is apparent -from Barnett's' actions during theperiod immediately preceding July 16 that he had no indication,despite his alleged conference with George on July 9, that a shut-down would be ordered in the immediate future.Although Barnett,as plant superintendent, would have been aware of any pressing neces-sity for closing the plant, he hired a new employee, Farel Snavely,towork in a department which was subject to normal seasonalshut-downs as late as July 15.In view of the above factors, we find, as did the Trial Examiner,that there was -no economic necessity for closing the plant- on July16 or 17. It is furthermore apparent, we believe, from the respond-ent's previous practice of closing down at the end of calendar months,not only that the respondent's operations were not subject to suddendevelopments necessitating immediate shut-downs, but also that de-cisions to shut down were not haphazardly made on the day previousto putting them in effect.We are of the opinion and find thatGeorge's order to close the plant on July 16 was not based in anyway upon a prior decision (not communicated to anyone as far asthe record shows) to terminate operations on July 17.The nature and extent of George's activities in opposition to Local356 prior to his ordering the shut-down of July 16 further impeachhis testimony.-that the shut-down was not motivated by such oppo-sition.In broad outline the evidence reveals initial attempts byGeorge to discourage membership in Local 356 by derogatory state-ments to Mogus, a leading figure in sits establishment, and to otherunion members concerning the parent affiliate of Local 356, and bywarnings that the plant would be shut down if the employees per-sisted in allegiance to the union of their choice.Failing, however,by this direct attack to check the movement for self-organization,George sought out officials of the A. F. of L. to request establishmentof a rival organization, and at various times urged that this be doneexpeditiously, as "speed was necessary."Notified that a verticalA. F. of L. organization such as he was demanding would be char-tered,George immediately began active solicitation on its behalf.On July 14 George paid dues to the A. F. of L.-an indication thathe had determined that the projected A. F. of L. union would succeedin becoming established-and- on July 15 he stated, when inquiry wasmade of him why bargaining negotiations were being conducted withLocal 356, that, although "a great mistake" had been made, "thathas all been fixed up - now." The shut-down which, he abruptlyraw materials on hand approximated that on band on July 16, 1937.However,the quarryagain continued in operation after this shut-down to increase the raw materials instorage by over 2,200 tonsThe shut-down of July 16, 1937, however, terminated. quarryoperations as well as operations which had never before been terminated by a shut-down. 676DECISIONSOF NATIONALLABOR RELATIONS BOARDordered on the following day served to interrupt, permanently aslater events proved, these negotiations.33The shut-down which occurred on Friday, July 16, differed mate-rially and significantly from those which had taken place before.At no previous shut-down had the plant been closed so quickly orso completely.No opportunity was afforded for the performance oftasks usually undertaken in contemplation of a shut-down.Espe-cially significant is the fact that laboratory employees, including intheir number Mogus and Victor Sayers, who were usually retainedfor aday orso aftera shut-down,werelaid off on July 16.withoutfinishing the tests upon which they had been working.The packingand sack departments, which always operated during a normal shut-down in order to ship out orders for the respondent's cement, wereclosed immediately.The respondent, however, contends that nosignificance may be attached to the closing of the packing and sackhouse for the reason that the A. F. of L. pickets were preventingshipments of cement from the plant. The respondent adverts toGeorge's testimony that he had intended on the day of the shut-downto reopen these departments on the following Monday, but did notdo so because Local 356 had established a picket line outside thaplant on the previous day.However, the employees in the packingand sack house, many of whom were members of Local 356, receivedlay-off slips on July 16, and there is no evidence that they were toldthat the lay-off was to extend only over the week end or that orderswere issued to have them report back Monday. Furthermore, thesedepartments, although not reopened until August 27, 1937, were putin operation while the picket line,of Local 356 was still maintained.It is significant that August 27, 1937, was the date upon which anA. F. of L. union, established and fostered by the respondent, wasformally inaugurated at Cowell and was contemporaneously givena closed-shop contract by the respondent.George, at the hearing,denied that any weight could be given to this circumstance.Hisdenialisplainly implausible in view of his conference with Ross onthe previous night, August 26, wherein he urged Ross to stress to themembers of the A. F. of L.organization"-the seriousness of.approv-33During examination by counsel for the respondent, George was asked of at were nota fact that he "had no knowledge of the status of the negotiations with Local 356" atthe time when the order was given to close the plant.George replied,"I 'knewnothing about any negotiations of the C I .0 and had nothing to do with it" Inview of George'smanifest interest in the entire situation,his expressed opposition toBarnett'sattempt to conduct negotiations with Local 356, his statement to Sayeis onJuly 15, above referred to, the urgency which he manifested in pressing the A F. of Lfora federal union charter,and his close questioning of employees concerning theorganizational piogress of Local 356 that is revealed in the record,we find that Georgebad detailed knowledge concerning the course of the negotiations between Barnett andLocal 356: COWELL PORTLAND CEMENT COMPANY677ing it [the contract containing the closed-shop provision] so theycould immediately get to .work packing."The entire congeries of events subsequent to the shut=down ofJuly 16 demonstrates its illegal purpose. It is clear and we find fromthe experiences of Butzer, Reynolds, Sayers, and the representativesof Local 356 at the conference of August 17, that the respondent im-mediately upon the shut-down and thereafter established membershipin the A. F. of L. as a condition of reinstatement of the employeesthrown out of work by the shut-down. It is further clear that the,respondent was resolved to continue the shut-down until an A. F. of L.organization was established at Cowell.The statements made to Rossby George and Levake shortly after the shut-down alone reveal thispurpose.It is also shown that from July 16 until August 10 therespondent completely ignored the majority representative of itsemployees.However, on August 10, the day following receipt ofnotice that an A. F. of L. organization would be chartered, Georgesummoned Victor. Sayers to propose a resumption of normal opera-tions upon condition that the employees join the A. F. of L. Thisopen, flagrant exercise of economic power to coerce the employeesin the exercise of their rights was repeated by the respondent onAugust 17,'10 days prior to the award of an exclusive recognition,closed-shop contract to an A. F. of L. affiliate which the respondenthad labored unceasingly to bring into being.Under these circumstances and upon the entire record, we find,as did the Trial Examiner, that the respondent's general manager,George, had determined, prior to July 16, 1937, that a labor organiza-tion affiliated with the C. I. 0. could not be permitted to representthe respondent's employees at Cowell ; that in view of the employees'`-insistence upon collective representation by Local 356, George, priorto July 16, had laid plans and taken action in concert with officials ofthe A. F. of L. to establish an organization affiliated with the A. F. ofL. as the exclusive representative of the Cowell employees; and that infurtherance of these ends George utilized the appearance of theBuilding Trades' pickets on July 16 as a pretext for closing theplant.We further find, as did the Trial Examiner, that it was therespondent's purpose in closing the plant on July 16 to compel theemployees affected by the shut-down to accept membership in aprojectedA. F. of L. federal labor union and to force the largemajority of its employees who had designated Local 356 as theirbargaining agent to renounce their affiliations with that organization.We find that the respondent on July 16, 1937, locked out and dis-charged 171 employees whose names are listed in Appendix A hereto,and thereafter, by continuing to demand A. F. of L. membershipas a condition of reinstatement, refused them reinstatement, thereby 678DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscriminating in regard to- their hire and tenure of- employment inorder to discourage membership in Local 356, and to encourage,mem-bership in an A. F. of L. labor organization which subsequentlybecame Local 21074.34The respondent thereby interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.35In addition to' the 171 employees whose names appear in AppendixA, the complaint. alleged that the respondent discriminated in regardto the hire and tenure of employment of 7 additional employees,Berger, Hames, Hayes, Malone, Mendoza, Koup and M. Gonzales. Itappears from the record, however, -that these employees, with theexception of Malone and Gonzales, continued to work without inter-ruption during-the shut-down period and after October 1, 1937, whenthe plant resumed full operations.With respect to Malone, officialsof the respondent testified that this employee continued to workfrom July 16' until sometime in August, when his employment wasallegedly terminated for failure to report for duty.No rebuttal tothis assertion appears in the record, nor is it shown that Malone'sfailure,to report for work was the result of sympathetic action inconnection with the strike called by Local 356.The allegations ofthe complaint that the respondent- discriminated on July 16, 1937,with respect to the hire and tenure of employment of Berger, Haines,Hayes, Malone, Mendoza, and Koup will be dismissed:SB.The respondent urges that the remaining employee listed in thecomplaint, Manuel Gonzales, was "discharged for cause", on July,16,and, that his case thus requires special consideration apart from theother employees whose work -ceased because of the shut-down.Ac-cording to' the testimony of Stenger,' Gonzales' foreman, Gonzaleswas,, first employed by the respondent in the early summer of 1936.On November 30, 1936, Gonzales was discharged by Stenger, accordingto the litter's testimony, because he had been "fooling around" and"The respondent urges that certain of the employees listed in the complaint are notdefinitely shown to have been members of Local-350 on July 16, and apparently contendsthat as to these employees it practiced no discrimination.We find, however,that therespondent discriminated against all employees whose tenure was affected by the-lock-out.-The respondent's discrimination consisted,not in selecting members of Local 356 fordismissal,but in locking out all its employees,with the exception of a few maintenanceand clerical workers, because a substantial number of them had joined Local 356.35The respondent has claimed,inconsistentlywith its allegations concerning theseasonal nature of the July 16 lock-out, that its actions were forced upon it as the innocentvictim of a jurisdictional dispute between labor organizationsAs the respondent notonly helped to institute but insisted upon the establishment of Local 21074, the respondentIs in no position to make this claim.36Berger,Hayes and Malone were pumpmen and were excluded from the generallay-off by George'sorder to close the plant "except the pumps."Barnett testified thathe "interpreted"George'sorder as not requiring the lay-off of Eames,assistant chiefclerkMendoza, a "bath-man" was also, as above found, exempt from the general lay-off.,Koup's employment history subsequent to the shut-down is set forth above,see footnote21,supra' COWELL PORTLAND CEMENT COMPANY679doing unsatisfactory work.At the reopening of the plaht-on-May 1,1937,Gonzales was rehired.Sometime in June 1937,SuperintendentBarnett instructed Stenger, according to the testimony of both- of-ficials, to-discharge Gonzales when the operating season came to aneiid.-These instructions were issued,according to Barnett, -for thereason that he had observed that Gonzales after his rehiring had'lapsed into his former unsatisfactory conduct. Stenger testifiedthat upon receiving the order to close his'department on July 16,he gave Gonzales a discharge slip and told Gonzales'that he was"through" in accordancewiththe instructions issued by Barnett.Gonzales,according to Stenger,said "0.K.," but nothing more.Gonzales was not called-as a witness at the hearing and there wasno denial concerning his former work record or the fact that it wasintimated to him on July 16 that he would not be reemployed.Undersuch circumstances we credit the respondent's testimony that it hadbeen decided to discharge Gonzales at the time of the next seasonalshut-down because of unsatisfactory work.Nevertheless,as we havefound, the shut-down of July 16 was a discriminatory lock-out,designed to avoid the necessity of bargaining with Local 356 andto compel its members to renounce their affiliations with that organ-ization.It is clear that, but for the order issued on July 16 toeffectuate this discriminatory purpose, Gonzales' tenure would havecontinued at least until the next seasonal shut-down.We are there-fore of the belief that Gonzales'tenure of employment was illegallyterminated on July 16 as a concomitant part of the-respondent'spreconceived plan to rid itself of Local 356 and to force acceptanceof an A. F. of L.organization.We find that the respondent, onJuly 16, 1937,discriminated in regard to the hire and tenure of em-ployment of Manuel Gonzales,thereby discouraging membership inLocal 356 and encouraging membership in a, projected A. F. of L.union,and thereby interfered-with,-restrained,and coerced its em-ployees in the exercise of the rights guaranteed,in Section 7 of theAct.373.Refusal to bargain collectively with Local 356a.The appropriate unitThe third amended complaint, as amended, alleges that "all theemployees of respondent at or about the Cowell Plant, with the excep-tion of executives, supervisory employees of the rank of foreman andabove, and persons having the right to hire and discharge, hospital em-' We shall,however, distinguish the case of Gonzales from that of other employeesdiscriminated against on July 16, insofar as the remedy is concerned.See Section V,infra. 680DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, watchmen and guards" constitute a unit appropriate for thepurposes of collective bargaining.The respondent and Local 86; intheir amended answers, admit that the above-described, unit' was, ap-propriate from July 1937 until May 1, 1938.The parties ' also stip-ulated that the Rancho de los Cowell employees should be excludedfrom the unit.The respondent and Local 86, however, contend thatshovel, operators and shovel oilers, and truck drivers and tractoroperators, have not been included in the foregoing unit since May 1,1938, -and July 22, 1938, respectively..The evidence shows that on or about May 1, 1938, Jack La Force ' 38a representative of Steam Shovel and Dredgemen's Union, LocalNo. 45;31 affiliated with International Union of Operating Engineers,herein called the Engineers, informed Superintendent Barnett that theEngineers represented the shovel operators and apprentices employed,by the respondent.The business representative of Local.21074; whichthen had a closed-shop contract with the respondent covering all em-ployees except supervisory employees, and which contract is here-inafter found to have been illegal and void, corroborated La Force'sclaim.The respondent orally agreed to abide by the Engineers' wagescale for shovel operators and apprentices for the 1938 operatingseason.During the operating seasons since 1938, the respondent hascontinued, to observe the Engineers' scale of wages.Barnett testi-fied that in his understanding all the shovel operators and apprentices(oilers)} employed in 1939 and at the tinge of the hearing were mem-bers of the Engineers .4'No evidence to the contrary-was introduced.At the, beginning of the operating season in May 1938, the respond-ent began- to substitute a system of truck haulage from the quarryto the plant in place of the existing train system.41This reorganiza-tion,representatives of 'Local 21074 and of General Truck Drivers andHelpers of Contra Costa County, Local 3.15, herein called the Team-sters, discussed with Superintendent Barnett the representation oftruck drivers and tractor operators.The Teamsters claimed jurisdic-tion over these employees, and Local 21074 acquiesced in that claim.On July 22, 1938, Barnett orally agreed to observe the Teamsters'wage scale with respect to such employees.This oral agreement wasrenewed for the 1939 operating season. In April 1940 the respondententered into a written contract with the Teamsters, covering the hours,a"sLa Force had died prior to the hearingNow known as international Union of Operating Engineers Local No 34O It appears that of the employees employed in these capacities at the time of thelock-out on July 16, 1937, only one, Piscovich, has since been employed by the respond-ent.Piscovich was a member of Local 356, as were.the other shovel operators and oilers,at that timeNone of the present employees in these classifications testified."A number of the persons then employed under existing train system were thereaftertransferred to other operations in or about the plant COWELL PORTLAND CEAIENT COMPANY681wages, and working conditions of truck drivers and tractor operators,who were members of the Teamsters, which contract was operativeat the time of the hearing.42Neither the Engineers nor the Teamsters are parties to this pro-ceeding and no representative of either organization testified at thehearing.The Trial Examiner found in his Intermediate Report thatthe inclusive unit conceded to have been appropriate for collective bar-gaining purposes in 1937 could no longer be deemed appropriate inview of the foregoing facts showing recognition of the Engineers andteamsters by the respondent, and a history of collective bargainingwith them.He found in accordance with the claims of the respondentand Local 86 that the former unit should now be limited by the ex-clusion of those employees who are presently "represented ,by and/orcovered by collective agreements with the Engineers and Teamsters."No exceptions were filed to these findings.We find that all employees of the respondent at or about therespondent's plant at Cowell, California, excluding executives, super-visory employees of the rank of foremen and above, persons havingthe right to hire and discharge, hospital employees, watchmen, guards,and those employed at Rancho de los Cowell, constituted at all timesmaterial herein until May 1, 1938, a unit appropriate for the purposesof collective bargaining; that such unit, with the exclusion therefromof shovel operators and oilers, constituted an appropriate unit for thepurposes of collective bargaining until July 22, 1938; and that suchunit,with the additional exclusion therefrom of truck drivers andtractor operators, has constituted at all times since July 22, 1938, andnow constitutes, a unit appropriate for the purposes of collectivebargaining with respect to wages, rates of pay, hours of employment,and other conditions of employment, and that said unit, namely, allemployees of respondent at or about respondent's Cowell plant ex-cluding executives, supervisory employees of the rank of foremenand above, persons having the right to hire and discharge, hospitalemployees, watchmen, guards, those employed at Rancho de los Cowell,shovel operators and shovel oilers or apprentices, truck drivers and.tractor operators, insures to employees of the respondent the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuates the policies of the Act.b.Representation by Local 356 of a majority in the appropriate unitsUpon testimony and exhibits submitted at the hearing, the TrialExaminer found in his Intermediate Report that on July 16, 1937,the date of the alleged initial refusal to bargain, Local 356 represented*"None of the employees locked out on July 16. 1937, has since been employed by therespondent as a truck driver or tractor operator. 682DECISIONSOF NATIONAL LABOR RELATIONS BOARDa substantial majority of the 196 employees of the respondent in thbunit above found to have been appropriate for collective bargainingpurposes at that time.The respondent and Local 86 have exceptedto this finding, contending in substance that the proof of majoritycontains such"evidentiary vices" as to render the question of Local356's representation on July 16, 1937, impossible of deterlnination.43Proof of membership in and designation of Local 356 as bargain.ing representative included applications for, membership in Local356, testimony by its organizers,and certain of. its official records,including the Local's roll book,ledger entries,and duplicate receipts,the originals of which were issued by officials to members uponthe payment of initiation fees and dues.These various types ofevidence in many instances are mutually corroborative of the fact thatcertain of the respondent's employees had authorized Local 356 to betheir bargaining agent on or before July 16.At the.commencement of the organizational drive of Local 356 anduntil after July 16, 1937, application forms for membership in theInternational Union of Mine,Mill & SmelterWorkers of America,C. I. 0.,44 parent affiliate of Local 356, were lacking in sufficient num-ber to supply the requirements of persons engaged in organizing Local356.C. L. Cassidy,at that time an organizer for the International,accordingly supplied application forms bearing the name of anA. F. of L.organization known as Federal Labor Union No. 20218of which Cassidy was at that time a business agent.The Federal'sname was deleted from these forms and they were changed to desig-nate a C. I. 0. union prior to obtaining signatures of membershipapplicants.The respondent contends that Local 356 was not the des-ignated representative of the individuals signing such cards.Therecord is clear, however,that prior to July 16 there was no unionother than Local 356 engaged in soliciting, members among the re-spondent's employees.Not only did each of these cards indicate bythe deletions and insertions thereon that designation was being madeof a C. I. 0. organization but, with respect to certain of the cardsbelow referred to in establishing the majority of Local 356, therewas testimony by organizers for Local 356 that the persons whosigned such cards in their presence were apprised of the fact or in-dicated prior knowledge that by signing the cards they were makingapplication for membership in the International Union, Mine, Mill& Smelter Workers of America and Local 356.45sa Other exceptions made both by the respondent and Local 86 which aresimilar insubstance will be noted herein simply as the respondent's exceptions."4The International had at that time but recently changed its affiliation from theAmerican Federation of Labor to the Committee for Industrial Organization46Even though the majority status of Local 356 was strongly contested, no evidencewas adduced attempting to show that any of the persons signing such cards had doneso under any misapprehension as to what organization they were joining COWELL PORTLAND CEMENT COMPANY683Mogus, the secretary of Local 356, testified and we find that atthe time of the hearing certain of the original records of Local 356,some bearing 'information concerning the exact dates upon whichemployees made application for membership and others showing ini-tiation dates, had, been lost.Among the second category were sheetsof paper signed at various meetings of Local 356 by persons who wereinitiated at the respective meetings.From these sheets, entries weremade in the union roll book.The first 68 such entries were made byCassidy, who had charge of the records of Local 356 in its formativeperiod in late May and June 1937.The roll book and other recordswere transferred by Cassidy to Mogus, the acting secretary of Local356, not later than ,July 1, 1937.96Both Cassidy and Mogus testified-that the roll book when transferred had entered in it the names of.68 persons.Cassidy testified that the procedure followed in making-these' entries was that above described.Of these 68 names, 59 areidentifiable as those of employees of the respondent on July 16, 1937,who were in the appropriate unit on that date.There was no evi-dence introduced purporting to show that any of the 59 employeeslisted among the first 68 entries in the roll book had not becomemembers of the Local prior to July 1, 1937, nor was any showingattempted that any of these employees-had withdrawn from member-ship in Local 356 on or prior to July 16, after having become membersthereof.Under the circumstances, we find that 59 employees, thosewhose names are. listed among the first 68 entries in the roll book, hadbecome prior to July 1, and were on Jul.), 16, members of Local 356.Upon receipt of the roll book from Cassidy, Mogus continued totranscribe names of initiated members into the roll book, a taskwhich Cassidy had not completed at the time when the records weretransferredWithin the first three or four nights after receipt ofthe records, that is, by July 5, 1937, at the latest, Mogus testified thathe had entered the names of persons appearing from 69 to 153, in-clusive, in the roll book, and that in so doing he had followed theprocedure of copying the names from the sheets signed by the personsat the time of their initiation at prior meetings in June.Amongthese 85 names, 70 are identifiable as those of employees of the re-spondent in the appropriate unit on July 16. In the absence of anyevidence to the contrary, and without any showing that any of theseemployees had withdrawn from membership in Local 356 subsequentto initiation but prior to July 16, we find that in. addition to the 59employees above referred to, 70 other employees in the appropriate.unit, those whose names are listed in the roll book among the entries°The records had,been kept by Cassidyuntilabout July 1 for the ieaaon that Mogus had,not been bonded 684DECISIONSOF NATIONALLABOR RELATIONS -BOARDfrom 69 to 153, inclusive, had become members of Local 356 prior toJuly 5, 1937, and were members thereof on July 16.47 As therewas a total of 196 employees in the appropriate unit on July 16,the findings above alone establish to our satisfaction the majoritystatus of Local 356 on the date of the'alleged refusal to bargain.Mogus continued to enter the names of initiated members of-Local356 in the roll book following the completion of the 153entriesabove discussed.He testified, however, that he was unable to recallthe extent to which further entries had been completed in the rollbook prior to or on July 16.48Although Mogus further indicated hisbelief that persons whose names are listed in the roll book fromnumber 154 to 172 were also -initiated prior to July 16, we are notentirely' satisfied that the facts upon which such recollection wasbased are sufficiently established .49Other evidence was presented,however from which we can determine that employees of the re-spondent other than the 129 whops we have found to have been47 Some confusion arose concerning the initiation date of Hanson an employee whosename is transcribed in the roll book opposite the number 110Although Mogus at firstindicated that Hanson was not initiated until after July 16, he later stated that hisprior testimony was incorrect,that it was his iecollecionthatHanson had been initiatedinJune, and that his confusion arose from' the fact that Hanson had obtained aposition in Oakland after July 16, and that"in order for us [Local 356]to permit him togo to work we had to fix up his international transfer to show him as being initiatedafter July 16" in order to "permit him to leave a striking Local to receive a Jobsomewhere else ' It is clear from the very fact that such steps were necessary thatHanson had been initiated prior to July 17, 1937,when Local 356, as hereinabovedescribed,calleda strike in protest against the respondent'sunfair labor practicesUnder these circumstances we find, in view of Mogus' testimony, that the names of 153persons had been transcribed into the roll book prior to July 5 from the lost initiationsheets, and that Hanson,an employee of the respondent and number 110 in the rollbook,was initiated prior to July 5 and was on July 16 a member of Local 356Thisfindingisbuttressed by an examination of the evidence concerning the duplicate receiptsofLocal 35(i below discussedA receipt was issued to Hanson in the amount of$4 25 on June 11, 1937, covering,payment of an initiation fee of $3 00 and 1 month'sdues at $1 2548The respondent claims that in making this statement Mogus discredited latertestimony wherein lie attempted to ieconnt the exact dates of the initiations of eachof the members of Local 356 from the respective positions of their names in the rollbookFrom a detailed examination of the record we are not entirely satisfied thatMogus'dependence upon the positions of the names in the roll book to determine thedates of initiation of, such persons was warrantedIt is clear, however, that thetestimony summarized in the text-"that it would be pretty hard for me to tell youjust'wheie we stopped on the numbers as of July 161'-refers simply to the physical task,ofmaking entriesin theroll book and does not seive to impeach his attempt to recallthe exact dates of initiation by reference to the"roll book49The method of determination was based upon Mogus' recollection that persons whosenames appear opposite the numbers173 174,and 175 were initiated on July 16Hestated his beliefthatinmaking entices after the number 153 in the roll book lie hadkept the lost initiation records in order of priorityThus if numbers 173, 174, and175 had been initiated on July 16,a fortioriallpersons whose numbers appear below173 were initiated before July 16At another point in the record,however,Mogus stated that he could not be surethatthe records hall been placed in chronological order before transposing the namesinto the roll bookThere is also some conflict concerning the alleged fact that numbers173 and 175 were initiated on July 16, although D P Reynolds, whose name appearsopposite number 174 in the roll book,testified at the hearing and we'find that he hadbeen initiated into Local 336 on the evening of July 16 COWELL PORTLAND CEMENT COMPANY685'initiated prior to July 16 had designated Local 356 as their bargain-ing agent prior to this date.As before stated, receipts were issuedto each person upon payment to union officials of initiation fees ordues.The receipts were dated and showed the amount receivedby Local 356.Duplicates of these receipts were kept by Local 356as records of the transactions.Certain of the duplicates were intro-duced in evidence at the hearing, and compilations of data appearingon other such duplicate receipts were made exhibits at the hearing.It was testified by the persons issuing such receipts that they hadreceived the sums of money from the persons to whom the receiptswere made out on the dates appearing thereon.50 The evidenceshows receipts to have been issued to 134 employees prior to July16, 1937, who were in the appropriate unit on July 16.We infer andfind that each of the persons making such payments was desirous ofrepresentation by Local 356 and had authorized Local 356 to be hiscollective bargaining agent prior to July 16 51Since there were 196employees in the appropriate unit on July 16, the receipts alone showthat Local 356 represented on that date a majority of the employeestherein.Twelve of such receipts were issued to employees whose'])miresM 'e not found among the first 153 entries in the roll book.Having found that all 153 such persons had been initiated intoLocal 356 prior to July 16, and having found that 129 such personswere employees of the respondent in the appropriate unit on July16,we further find on the basis of the receipts that 12 additionalemployees had authorized Local 356 to be their bargaining agentprior to July 16.''Other employees in the appropriate unit also designated Local 356prior ti July 16.There are in evidence 15 application cards 63 ofemployees not above found to have designated Local 356 as bargain-ing' agent.The sighing of these cards was witnessed by eitherTooley,Mogus, or Nelson, solicitors for Local 356, on the dates, allprior to July 16, 1937, appearing on the cards.Cards now in evi-dence as exhibits were given to two additional employees ]ate in Mayby the organizers and returned to them with the signatures of the301n one instanceMogus testifiedupon directexamination that the dateappearingon a duplicatereceipt issued by ^him may havebeen anerroras it was his recollectionthat payment had been madeupona date later thanthat appearingon thereceiptbut se%eral weeks prior to July 16"We furtherinfer and findthat the personsmaking such paymentsgave to theofficials of Local 356 theircoirect namesand were in fact thepersons to whom thereceipts eeie made out"It may be noted that with but onepossibleexceptionthenamesof these 12employeesare found entered inthe roll book between thenumbers154 to 175,inclusiveThe exception 14 an employee named Don Stine who made paymenttoMogus on June11, 1937Oppositethe number 162 in the roll book is entered the name John StineIt is possible and even probable that an erioiwas madein transcribing Stine's givennameinto the roll bookfrom'his initiation record13Thirteen are exhibits,two others are included in a tabulationof thefullmembershipclaimsof Local 356 686DECISIONSOF NATIONALLABOR RELATIONS BOARDrespective employees affixed not more than 3 days after the dateswhich the cardsbear.No challenge was made of the authenticityof the signatureson any of these cards.We find that Local 356 wasthe collective bargaining representative of each of these 17 employeeson July 16, 1937.There is additional evidence in the record to sup-port a finding that Local 356 was the representative of additionalemployees of the respondent on July16.54We think it sufficient tofind, however, and we do find upon the basis of the record that Local356 represented a large majority, at least 160 out of 196, of the em-ployees in the appropriate unit on July 16, 1937.'The respondent'scontentionthat there is inadequate proof of a majority on that dateiswithout merit.5564 As examples:G L. Chilton,whose name appears in the roll book opposite the number169,was the first elected president of Local 356 and was a member of the committeewhich conducted bargaining negotiations with the respondent prior to July 16.J.Arriagawas a member of another local of the International Union of Mine,Mill& SmelterWorkers of America prior to the inception of Local 356 It is tnidenied that prior toJuly 12, 1937, Arriaga informed Mogus that he wished to effect a transfer to Local 356,'and that on July 12 Mogus sent to Arriaga's former local a standard transfer formWefind that Local 356 was the collective bargaining representative of Chilton and Arriagaon July 16The findings heretofore made in this subsection of the, decision have been directed tothe question of whether or not Local 356 represented a majority in the appropriate uniton July 16.We have found that a minimum of 160 employees,all of whom are namedin the complaint herein, had designated Local 356 as bargaining representative beforethat date.In addition to such employees the complaint carries the names of 18 otheremployees.As regards 2 of these remaining employees it is definitely shown in theiecoid that they had not authorized Local 356 to be their bargaining representative byJuly 16, 1937,but that they became members of,or applied for membership in, Local 356within a few days after that dateConcerning the remaining 16 employees,there is inevidence a compilation of application cards held by Local 356,which demonstrates thatwith but few exceptions these 16 employees had signed such cards.The respondent hascontended that since a large number'of the application cards produced at the hearingwere signed subsequent to July 16 in order,accoiding to the testimony of Mogus, toreplace original application cards which were lost, the dates on such cards are meaning-less,because many of them are only estimates of when the originals were signed Inview of this contention we have considered other evidence in determining the majorityas of July 16Nevertheless,the respondent did not challenge the authenticity of thesignatures to the duplicate application cards, although they were open to inspection bythe respondent at the hearing,and we are of the opinion,that such cards constitute proba-tive evidence of the fact that the signers thereof were desirous of membership in, andrepresentation by, Local 356 on or about July 16,1937.In all,we conclude,there arebut 2 employees listed in the complaint herein who ale not shown to have designatedLocal 356 as their bargaining representative at any time.One such employee,F. Snavely,testified that he had never designated Local 356 as his representative although an appli-cation card purporting to bear his signature was produced at the hearing(Snavely wasnot questioned concerning the authenticity of this card)The remaining employee, M.Marshall,is not shown by the record to have expressed a desire to be so representedw The respondent offered no affirmative proof that any of the employees above discussedhad not in fact designated Local 356 to be their bargaining representative prior to July16,1937.We think it pertinent to note, moreover,that the respondent,prior to July16, 1937, met with and purported to bargain collectively with Local 356 as the exclusivebargaining representative of its employees and orally recognized Local 356 ns such repre-sentativeCompare, e.gStewart Die Casting Corporation v. N. L. R. B,114 F. (2d)849 (C C. A 7), enf'g as modMatter of Stewart Die Casting CorporationandUnitedAutomobile Workers of America,Local 298,14 N L R. B 872 Indeed,as herein' dis-cussed,we are of the belief that.the respondent was convinced on July 16 that,-contraryto its wishes,a large majority of its employees had established Local 356 as their union,and that for this very reason the respondent on 'July 16 locked out all its employees withthe exception of a few clerical and maintenance workers COWELL PORTLAND CEMENT COMPANY687The respondent contends that Local 356 was not the majorityrepresentative after July 16 for the reason that the shut-down of thatdate terminated the employee status of persons then laid off.Wehave found that the shut-down of July 16 was in fact a discriminatorylock-out.Consequently the employees affected by the shut-down con-tinued to be employees of the respondent by virtue of Section 2 (3)of the Act which, in part,,defines an employee as one whose work hasceased "because of any unfair labor practice."Moreover, even were we to assume the absence of a discriminatorymotive on July 16, the respondent's contention that the employmentstatus of persons working prior to July 16 was terminated by theshut-down would not be well taken.The respondent's business, asbefore stated, had been subject to semi-annual seasonal shut-downsprior to July 1937.According to the testimony of Plant ManagerGeorge, as substantiated in other parts of the record, "when a periodcame for the shut-down the plant superintendent and his clerk weresupposed to get their addresses [of employees laid off] as far aspossible, those who had permanent addresses," so that the respondent,in accordance with its "general custom," might notify the laid-offemployees of the resumption of operations.When questioned as towhether employees were discharged at the time of a seasonal shut-down George replied, "I think the correct word would be laid off." 6"On July 16, there was but one employee, Manuel Gonzales, whose workwas terminated in terms importing a discharge, when he was told,by his foreman, pursuant to directions from Superintendent Barnett,that he was "through."Upon these and other facts set forth in therecord, we are, therefore, of the opinion that acceptance of the re-spondent's contentions concerning the shut-down of July 16 wouldnot alter the fact that the employees laid off on that date retained,as seasonal employees, their employee status for the purposes of theAct.68-At the hearing Local 86 and the respondent sought to show thatnumerous employees who had designated Local 356 prior to or onJuly 16 had since repudiated such designations.We are satisfied,however, and find that defections or withdrawals from membershipinLocal '356, and repudiations of membership applications, to theextent that they occurred after July 16, resulted from, and are at-tributable to, the unfair labor practices of the respondent, herein dis-cussed, in refusing to bargain with Local 356, in discriminating in" Cf.National Labor Relations Board v. Somerset Shoe Co.,111 F. (2d)681, 686(C C. A 1)" CfNaticnal Labor Relations Board V. Waterman Steamship Corp.,309 U.S.206;North Whstti-,Heights Citrus Association v.. National Labor Relations Board,109 F. (2d)76, (C. C.A. 9), cert. den.310 U. S. 632;Nashville C. if St. L. By. v. Railway Employees'Department of American Federation of Labor, et al, 97 F.(2d) 340, cert.den. 303 U. S.649. 688DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDregard to the tenure of employment of members of Local 356, inillegally 'requiring as a condition precedent to further employmentmembership in another labor organization, and in otherwise interfer-ing with, restraining, and coercing its employees in the exercise of therights guaranteed by the Act.These unfair labor practices cannotoperate to change the bargaining representative previously selected bythe untrammeled will of the majority."The exclusion at times subsequent to July 16, 1937, of shovel opera-tots and oilers and of truck drivers and tractor operators from theapprdpriate unit does not affect the majority status of Local 356in the appropriate unit at any time since their respective exclusions.Assuming that all shovel operators and oilers were members of, orhad designated Local 356 as their agent on July 16, the number ofemployees in such categories was extremely small, and the subtrac-tion of their number from the total membership of Local 356, togetherwith the necessary subtraction of their number from the total of allemployees in the unit, could not conceivably affect the majority statusof Local 356 among the remaining employees.A similar conclusionismade concerning the tractor operators and truck drivers.60We find that on July 16, 1937, and at all times thereafter, Local356 was the duly designated representative of a majority of theemployees of the respondent in the appropriate unit as constitutedat all material times herein, and as constituted' at the present .tune,and that, by virtue of Section 9 (a) of the Act, Local 356 was theexclusive representative of all the employees in the appropriate unitas heretofore constituted and is the exclusive representative 'of theappropriate unit as now constituted, for the purposes of collectivebargaining.c.The refusal to bargainThe complaint alleges and the answer denies that the respondenton and after July 16, 1937, refused to bargain collectively with Local356 as the exclusive representative of its employees in the appropriateunit."National Labor Relations Board v P Lorillard Company,61 S. Ct. 397;NationalLabor Relations Board v Bradford Dyeing Ass'n,310 U S 918;InteinationalAssociationofMa'chi'nists vNational LaborRelationsBoard,311 U. S.72; Busman Mfg Co vNational Labor Relations Board111 F (2d) 783, 788 (C C.A 8) , Continental Oil Co VNational Labor Relations Board,113F. (2d) 473, 481 (C. C A 10),remanded on anotherissue, 61 S Ct 861;National Labor Relations Board V Highland Park MfgCo, 110 F.(2d) 632, 640(C. C A. 4) ;Valley MouldeCIron Corp v NatwnnalLaborRelations Board.116 F.(2d) 760(C. CA 7) ,Oughton,et at v National Labor Relations Board,118 F(2d) 494(C C A 3) ;National Labor Relations Board v New Era Die Co, Inc,118 F(2d) 500(CC A. 3) ,Solvay Process Co v National Labor Relations Board,117 F.(2d) 83 (C. C A. 5), cent. deb 61 S Ct. 1121.00 Truck diivers,as above noted,constituted for the most part a new category of employeeswhen hired in 19'38There were not in 1937 more than 10 of 15 eniplo^ees in all cafe-gom ies excluded from the appropriate unit at times since 19371 COWELL PORTLAND C'EMEN'T COMPANY689The respondent contends that Local 356 never requested that itbargain collectively after the shut-down of July 16.The facts here-inabove setforth demonstrate that this contention is without merit.Prior to July 16, as above stated, Local 356 had submitted it collectivebargaining proposal to the respondent; Local 356 and the ' respondenthad met and negotiated thereon; and the respondent had promised as.the next step in such negotiations to submit a counterproposal withrespect to conditions of employment.OnJuly16, Barnett informed'Mogus that the counterproposal tentatively promised by the respond-ent on that date would not be then available.The respondent wasthus in default on July 16 and Barnett's statement to Mogus consti-tuted it clear recognition of the respondent's continuing duty to goforward with the negotiations which had already been requested byLocal 356, and which had been in progress prior to this date.Aswe have before stated, Local 356 never received the promised counter-proposal, and the record makes clear that at all times after July 16the respondent, in derogation of the Act, was resolved not to recog-nize or to bargain with Local 356, but insteadinsisted upon desig-nation of an A. F. of L. affiliate as the prerequisite to recognition ofemployee representatives.The respondent states that the strike called by Local 356 on July 17'and the establishment on and after July 18 of a picket line outsidethe respondent's plant property was "unjustified," and it apparentlycontends that the strike excused it from its duty to bargain further.The existence of a labor dispute cannot, ofcourse, conferupon theemployer an immunity from the performance of its statutory obliga-tion to bargain collectively in good faith because in the employer'sopinion the dispute is "unjustified."We think it clear from therecord that the respondent's failure to negotiate further with Local356 was not predicated upon any belief that the strike was a rejectionof the collective bargaining process. Indeed, the strike was inpart caused by the respondent's refusal to proceed with collectivebargaining.-On August 16, as we have above found, the sheriff of Contra CostaCoixnty, in an endeavor to settle . the-strike called by - Local 356,brought together in meeting representatives of both Local 356 and therespondent.The sheriff opened the meeting by stating that hewished to see the strike settled.Both parties stated that they too"would like to see thematter settled."As before stated, Thelen,representing 'the respondent at themeeting, thentold the represent-atives ofLocal356 "that if you fellows go inthe A. F. of L. we canm George testified that he heard within a few days after the July 16 shut-down thatLocal 356 had struck because of the respondent's failure to submit its counterproposalsfor a contract455771=42-vol'40-44 690DECISIONSOF NATIONAL LABORRELATIONS BOARDopen up the plant and start working," but that if the employeesrefused to do so the respondent, "could not work with a C. I. O.crew."The position stated by Thelen must, in ,view of the respond-ent's actions on and after July 16, be related back to that date. Itmakes clear, we believe, the actual reason for the respondent's failureto submit its counterproposal on working conditions on and afterJuly 16 and to proceed with bargaining.The events of this conference, furthermore, demonstrate in them-selves a refusal to bargain collectively within the meaning of the Act.It will be noted that both Local 356 and the respondent had' agreed-prior to Thelen's statement that they "wished to see the mattersettled."In view of this tacit agreement that negotiations would beattempted at the meeting, the respondent's contention that "this inci-dent affords no support for a finding of a refusal to bargain" because"no one requested respondent to negotiate or bargain collectively,"has no validity.The understanding that negotiations would be un-dertaken rendered superfluousa pro formarequest by Local 356 thatthe respondent bargain collectively.The position expressed byThelen subsequent to arriving at this understanding, however, consti-tuted an utter negation of the collective bargaining process, requiringas it did the dissolution of the authorized bargaining agency.On August 26, 1937, the respondent, as found above, executed aclosed-shop contract with Local No. 21074, an A. F. of L. affiliate.Such action, of course, precluded Local 356 from obtaining the recog-nition due it as the exclusive representative of the respondent'semployees and constituted a further and definitive refusal to bargaincollectively.62NWe find that the respondent on July 16, 1937, and at all timesthereafter, has refused to bargain collectively with Local 356 as theexclusive representative of its employees in the appropriate unit inrespect to rates of pay, wages, hours of work, and other conditions ofemployment, and that the respondent thereby interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.4.The closed-shop contract with Local No. 21074The imposition of membership in any labor organization as acondition of employment falls substantively within the proscriptionof Section 8 (1) and (3) of the, Act unless the imposition and en-forcement of the condition is immune under the proviso clause ofSection 8 (3) that nothing in the Act "shall preclude an employerfrom making an agreement with a labor organization (not estab-62 SeeNational Labor Relations Board V Jones d Laughlin Steel Corp.,801 U.S. 1, 44-45 COWELL PORTLAND CEMENT COMTANY691lished,maintained, or assisted by any action defined in this Act asan unfair labor practice) to require 'as a condition of employmentmembership therein, if such labor-organization is the representativeof the employees as provided in Section 9 (a), in the appropriatecollective bargaining unit covered by such agreement when made."By requiring membership in a projected A. F. of L. labor organi-zation immediately following the shut-clown of July 16 the respond-ent continued and perpetuated its discrimination in regard to thehire and tenure of employment of the employees thrown out of workon that day,; and, independently, established an illegal condition ofemployment, for the reason that this action was taken unilaterally,without benefit of agreement, and was imposed prior to the time thatan A. F. of L. organization came into existence at Cowell.We findthat the respondent, by the imposition of such condition and by itsother unfair labor practices hereinabove set forth, unlawfully estab=lished,maintained, and assisted Local No. 21074.Furthermore wehave, found that Local 21074 was not on August 27, 1937, the date ofexecution of the closed-shop contract with the respondent, the repre-sentative of a majority of the respondent's employees in the appro-priate unit above found '113 and we find that what membership it didhave was a coerced,membership, received as a direct result of therespondent's unfair labor practices.We find, as (lid the Trial Examiner, that by making the contractof August 27, 1937, with Local 21074, a labor organization assistedby, the respondent's unfair labor practices and one which was noton that date the exclusive representative as provided in Section 9, (a)of the Act, of the employees in the appropriate collective bargaining-unit covered thereby, the respondent discouraged membership inLocal 356 and encouraged membership in Local 21074, and that byso doing the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed by Section 7 ofthe Act.84The contract of August 27, 1937, as supplemented by theagreement 'of October 23, 1937, therefore was and is illegal and void.5.Cause of the C. I. O. strikeWe have found above that the respondent on and after July 16,1937, discriminatorily locked out its employees, refused to bargaincollectively with Local 356, and engaged in other coercive conduct.On July, 17, Local 356 declared a strike, and thereafter continuedsuch strike, in protest against the respondent's foregoing. unlawful03 See Section 3, b,supra,wherein we foundthatLocal 356was such representative onthisdate.esNational Labor Relations Boardv Dieetrao Vacuum Cleaner, Company,62 S., Ct. 846—decidedMarch30, 1942 692DECISIONS OF NATIONAL: LABOR -RELATIONS BOARDconduct.We find, therefore, that the strike commencing July 1t,1937, was caused and prolonged by unfair labor practices.C. Local 86 and the contract dated April 10, 1940In September 1939, Local21074sent two delegates to a conventionheld in St. Louis, Missouri, at which time the United Cement, Lime &Gypsum Workers, International Union was formed. In October1939, Local 21074 voted to affiliate with-this International.- Union.A meeting of Local 21074 was held as scheduled on October 19, 1939,and the minutes thereof were kept in the name of United Cement,Lime and Gypsum Workers, International Union Local No. 86.OnOctober 28,1939, the International Union issued a charter to Local 86.Members of Local 21074 became members of Local 86 withoutpayment of any initiation fee to Local 86.Officers of Local 21074continued to act until December 28, 1939, as officers of Local 86, andduring this period administered the affairs of Local 86, using allthe books, records, and property of Local 21074, including its bankaccount, as the books,records,and property of Local 86.On Decem-ber 28, 1939, Local 86 elected new officers for the year 1940.On October 31, 1939, after issuance of the charter to Local 86,the respondent was informed under the seal and letterhead of Local21074 that "the Union"had voted to request modification of the-exist-ing contracts with the respondent.The contract of August 27, assupplemented by the agreement of October 23, 1937, was administeredby and in behalf of Local 86 and the respondent until April 10,1940, when the respondent and Local 86 executed a new agreementwhich provided, among other things, for membership in Local 86as "a condition of all present and future employment."This con-tract also contained the following paragraph :This agreement shall become effective as of the date hereof,the rights,of the parties hereto shall,up to said date, be de-termined and fixed by the agreement entered into by [therespondent and Local 21074], which agreement -is dated-October23rd, 1937..Under these circumstances and upon the entire record,we find,as did the Trial Examiner,that Local 86 is in fact and law the suc-cessor toLocal 21074.By reason of the successorship of Local 86 and by reason of therespondent's illegal acts of assistance to and maintenance of Local21074, which acts inured to the benefit of Local 86,and because anymajority representation which Local 86 might claim on April- 10,1940, or at the present time resulted from the respondent's unfairlabor practices,the closed-shop contract'executed bv-and%betneen the COWELL PORTLAND CEMENT COMPANY693irespondent and,,Local 86 on April 10, 1940, was and is illegal andvoid.We find that by the execution of such contract, the respondentdiscouraged membership in Local 356 and encouraged membershipin Local 86 and thereby further interfered with, restrained, and;coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and have led and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYA. Contention that the proceeding is mootThe respondent contends that by virtue of certain changes in itsoperations effected on and after December 19, 1939, the Board hasbeen', divested .of. jurisdiction- to issue any order with respect to, therespondent's unfair labor practices found above.We shall first setforth the facts relevant in this connection, then state our concludingfindings.1.Changes in the respondent's business,On November 28, 1939, as above stated, the United States Circuit,Court of Appeals for the Ninth Circuit remanded this case to the.Board for such further action as it might deem proper. In itsdecision the Court held, upon the basis of the respondent's admissionthat at least 14,000 barrels of cement per annum were exported acrossState lines," that the respondent's activities brought it within theBoard's jurisdiction.On December 19, 1939, less than 1 month after the remand, theboard of directors of the Lime Company passed the following reso-lution::RESOLVED : That it is hereby declared by the Board of Directorsof Henry Cowell Lime and Cement Co., a California corporation,that it will be the definite policy of said Company to confine itssale of cement, on and after January 1, 1940, to points not66The decision of the Board found that the respondent's annual exports were ma-teriallyui excess of this figure.The Court accepted,arquendo,the respondent's state-ment, holding that the lesser figure still constituted a substantial flow of goods ininterstate commerce. 694DECISIONSOF NATIONALLABOR RELATIONS BOARDinvolving the movement of cement, in any territory outside ofthe State of California; and111.BE IT FURTHER RESOLVED that alltheioflieers^ofsaid corporationbe and they are hereby directed to make such policy effectiveby taking such action that,on and_after January 1, 1940, no-cement whatever will be sold by Henry Cowell Lime and CementCo. to any point involving the movement of cement outside ofthe State of California.Thirty minutes later, at the same place, the same person's,acting'as the board of directors of the respondent,passed the followingresolution :RESOLVED:That, effective January 1, 1940, the purchase by orfor the account of this corporation, of all materials and supplies,including repair and replacement parts, used by this corporation,be made exclusively from California'producers or suppliers orfrom stocks in the State of California;provided,however, thatin specific instances authority to make purchases from points out-side the State of California may be givenby thePresident or theVice-President of this corporation; andBE IT FURTHER RESOLVED that the officers of this corporation beand they are hereby instructed to take all' ,action necessary toeffectuate said policy.On January 9, 1940, the respondent shipped 1,237 barrels ofcement from Cowell to San Francisco for transshipment to PearlHarbor, T. H., on a government order awarded the respondent onNovember 29, 1939.With this exception no cement has been -shippedby the respondent to places outside the State of California sinceJanuary 1940, nor have sales been made -to purchasers located outsidethe State.86After January 1, 1940, the respondent began purchasinggypsum, formerly secured from Nevada sources, from Californiaproducers, although this policy when first instituted caused the re-spondent to pay $2.10 per ton higher freight charges than it had56The respondent took steps to notify,former purchasers who were located outsideCalifornia that its'cement would no longer be available to themOn December 21, 1939,R B. Mitchell,sales and traffic manager of the Lime Company,wrote the Porter LumberCompany. Medford.Oregon. in part as follows :I desire to advise you that on December 19th,1939,the Board of Directors of theHenry Cowell Lime and Cement Co passed a resolution .Under the circumstances,after December 31, 1939,we will be obliged to discontinueshipments to your good CompanyOur relations in the past have been very pleasant and I am sincerely sorry that theycannot be continued .. .Identical letters were sent to various other firm's.InMay 1940,the Diamond Match Company,apparently unadvised of the respondent'schange in policy,placed an order for cement to be delivered to Oregonbut the orderwas refused COWELL PORTLAND CEMENT COMPANY ,695formerly paid for the transportation of gypsum from Nevada.Gyp-sum from both sources was identical in price at $2 per ton.The rateson California gypsum have since been reduced, but the respondentstillpays a freight charge of 80 cents per ton higher than the rateformerly effective from Nevada.The records of the B. P. & C. showthat in January and February 1940, the respondent received over itstracks 313,384 pounds of freight from points outside the State ofCalifornia. , The records of the B. P. & C. disclose no interstateshipments thereafter, and officials of the respondent testified that inaccordance with the resolution of the board of directors no ordershad been placed since January 1, 1940, for any products to be shippeddirectly from out-of-State sources to Cowell.s'Insteadl, according to the testimony of the assistant to the respond-ent's purchasing agent,"' the respondent has required in all instanceswhere it has needed supplies manufactured outside the State ofCalifornia since the passage of the above-quoted resolution by therespondent's board of directors, that a California concern which doesnot have the desired article on hand, "--must get it in stock and then .ship it from their local stock." asThe record further shows that the respondent has adopted, andaccording to the, testimony of its officials, would in the future adoptthe policy of acquiring in substitution for articles formerly pur-chased from manufacturers located outside the State of Californiasimilar articlesmanufactured within the State whenever possible.There was testimony by Barnett, the respondent's general manager,that such substitutes would be equally as good or better than thes7 The shipments received in January and February 1940 from sources outside Californiahad apparently all been ordered in 1939.MiThe purchasing agent and his assistant are employees'of 'the Lime Company. Therespondent's requirements are made known to them, in most instances,by Barnett10The Trial Examiner in his Intermediate Report found,and we concur,that therespondent'spurchasing policy above outlined is exemplified by the following quotationsfrom a letter addressed on April 11, 1940,to the Link Belt Company concerning thepurchase price of certain equipment needed in the efficiency operation of the respondent'splant :Ibelieve that these have to bemade in the east, as I do not think that youmake any flintrun sprockets out hereIf such is thecase, they would have to beshipped from the east to you at SanFrancisco and becomepart of your San Francisco stock,and then be reshippedto us at Cowell, Calif., and the billinglikewisewould have to be done by yourSan Francisco officeThe reply,in part,was as follows :It is understood that these sprockets are to be manufactured and shipped fromChicago; however, they will be shipped to us at San Francisco and become pactof our stock before reshipping to you at Cowell,CaliforniaThe billing also willbe done from San FranciscoWe estimate that shipment can be made in approximately one week after receiptof your order from the Chicago Plant,and should reach you in approximately threeweeks after receipt of the order.The day following the reply, the respondent ordered the merchandise. 696DECISIONS,OF - NATIONAL 'LABOR RELATIONS BOARDarticles previously acquired in interstate commerce.He admitted,however, that in most instances the California-made articles had beenon the market and available to the respondent for the 5 years pre-ceding 1940.The record reveals that in practical application the respondent,despite these policies, was unable,to eliminate transactions in inter-state commerce during the period in 1940 covered by the record. Inthe months of January and February 1940 the respondent receivedat Cowell materials, equipment, and supplies ordered in 1939 to thevalue of $16,378 by direct shipment from points without the Stateof California.In 1940, until June 20, the respondent purchased$3,889.83worth of materials, equipment, and supplies which wereoriginallymanufactured outside the State of California and werefilled from stock maintained by the sellers thereof within the State;and $951.30 worth of material, equipment, and supplies manufacturedin States other than California, shipped from such points to theseller in California to fill the respondent's order, and then by theseller in California reshipped to Cowell.During this period, therespondent purchased materials, equipment, and supplies valued at$54,748.16,which were manufactured or produced in California.Thus, approximately 28' percent of the materials, equipment, andsupplies received by the respondent at Cowell in the first half of1940 originated outside the State of California.2.Concluding findingsBy virtue of Section 10 (a) and (c) of the Act, the Board is re-quired to issue a cease and desist order and authorized to issue anorder to take appropriate affirmative action, upon finding that anyperson "has engaged in or is engaging in" any unfair labor practiceaffecting commerce.Section 2 (7) defines the term "affecting com-merce" as "in commerce, or burdening or obstructing commerce or the-free flow of commerce, or having led or tending to lead to a labordispute burdening or obstructing commerce or the free flow of coin-merce."As we have found above in Section IV, the urifair laborpractices of the respondent set forth in Section III, occurring rinconnection with its business operations described in Section I, haveled and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.We find, therefore, withoutregard to any changes which the respondent may have effected inits business in and after December 1939, that the Board has powerto issue an order to cease and desist and to take affirmative action,because of the unfair labor practices in which the respondent- hasengaged. COWELL PORTLAND CEMENT COMPANY697Moreover, the interstate shipments incident to the respondent'sbusiness which occurred in 1940 show that the respondent's operationssti11Rhave a close,, intimate, andd, substantial relation to, trade, traffic,and-commerce among the several States; and therefore- that the Actis applicable to it.Furthermore, we find that the activities of the respondent describedin the previous subsection-the resolutions of December 19, 1939;the change in' the source of the respondent's gypsum supply beginningJanuary 1, 1940; the policy since that date of ordering equipment, re-pair parts and supplies from California sources whenever possible andof requiring indirect transit of goods not found in California stock;the limiting of sales of cement manufactured by the respondent topurchasers within- the State of California-were adopted not in anybelief that the respondent's operations would be facilitated or mademore efficient or.profitable thereby, but ,primarily because the -respond-ent had engaged in and was engaging in the previously described unfairlabor practices, and because the respondent was attempting to oust theBoard of power to vindicate the public policy of insuring to employeesthe exercise of guaranteed statutory rights to the end that a prolificcause ofindustrial strife, leading to burden's and obstructions uponinterstate commerce, be removed.-,OThe respondent's desire to escaperemedial action to correct its unfair labor practices and its resultantrestriction of its interstate activity, by themselves demonstrate thatthe unfair labor practices are obstructing the free flow of commerce.Thus, not only has the respon'dent's change in operations in and afterDecember 1939 not divested the Board of jurisdiction to issue an orderagainst the respondent, but rather such change shows that the Boardhas jurisdiction' and emphasizes the importance of the Board's exer-cising;^ its.,Jurisdiction, -to effectuate-the,-policies of the Act.,Finally, if we assume contrary to fiict that the respondent's pres-ent operation's are not interstate in character, we may presume in viewof the respondent's business practices for the years prior to 1940, andits reasons for the change in operations, especially when consideredin connection with the factors set forth in the last footnote, that such7u The respondent makes some effort to show that the resolutions and ensuing practiceof confining sales to intrastate purchasers was occasioned, by a diminishing profit frominterstate sales, such sales in 1939 ieturning a profit of only 3 cents per barrelButno reason is shown for the adoption of the rigid rule that no sales, irrespective of theirterms, should be made in interstate comynerce, and the contemporaneous adoption ofthe other previously described policies makes inevitable the conclusion above reachedIndeed;insofar as interstate sales are concerned,it is shown in the record that Barnettpointed to the seasonal operations of the respondent during the abortive negotiations withLocal 356 prior to the 1937 shut-down as a factor in determining a wage scale, andstated that the respondent operated under high fixed costsItwas the respondent'sexpressed desire then, and we-presume this desire obtained in 1940, that sales be increasedso that fixed costs might be relatively reduced and operations could be continued overlonger periodsThe inconsistency in rigidly confining the field of possible sales to Cali-fornia purchasers is apparent 698DECISIONSOF NATIONAL?LABOR RELATIONS BOARDchanges are of a- temporary nature and that the, respondent intendsto resume unrestricted interstate operations similar to-those in which:it engaged prior to the remand of this case.At such time, the indus-trial strife which has already resulted from the respondent's unfair,labor practices, or which may in the future culminate therefrom, mayprevent in whole or in part the operation of the respondent's business.It is clear, therefore, upon this ground alone, that the iespondent's'unfair labor practices not only.have led, but will in the future tendto lead to labor disputes burdening or obstructing commerce or thefree flow of commerce between the States and must be remedied inorder that the policies of the Act be effectuated.Accordingly, we hereby reject as without merit the respondent'scontention' that the change-in operations which it effected in and afterDecember 1939 has divested the Board of jurisdiction to remedy theunfair labor practices found above.We turn, therefore, to the provi-sions of the order which we shall issue.B. Provisions of the OrderHaving found, that the respondent has engaged in unfair laborpractices we shall order it to cease and desist therefrom, and to takecertain affirmative action which we, deem necessary to effectuate thepolicies of the Act.We have found that the respondent aided, encouraged, and assistedLocal 21074 and Local 86 by various unfair labor practices. In orderto restore thestatus quoand to permit the employees full freedom,in self-organization, without hindrance by reason of the respondent'sunfair labor practices, we shall order the respondent to withdraw rec-ognition from Local 21704 and Local 86 as the exclusive representativeof the respondent's employees for the purposes of collective bargain-ing, unless and until either of these organizations shall have beencertified as such by the Board.In addition we have found that the closed-shop contracts of Au-gust 27, 1937, as supplemented by the agreement of October 23, 1937,and of April 10, 1940, were made with labor organizations which havebeen assisted by the respondent's unfair labor practices, and whichwere not the representative of the majority of the respondent's em-ployees in the appropriate bargaining units covered by such contractswhen made.We shall order the respondent to cease and desist fromgiving effect to these contracts as well as to any extension, renewal,modification, or supplement thereof, or any superseding contract whichmay now be in force.Nothing in this Decision and Order should betaken to require the respondent to vary those wage, hour, and othersuch substantive features of its relations with the employees them-selves which the respondent may have established in the performance COWELL' PORTLAND: CEMENT COMPANY699,`of the invalid contracts as extended, renewed, modified, supplemented,or superseded.We have found that Local 356 on July 16, 1937, and at all timesthereafter was, and that it is, the exclusive representative of theemployees in the appropriate unit as constituted at all times herein.Having further-found^'that the respondent has refused to bargaincollectively with Local 356 as such representative we shall order therespondent upon request to bargain collectively with Local 356.We have further found that the respondent on July 16, 1937, dis-criminated in regard to the hire and tenure of employment of the em-ployees listed in Appendix A and thereafter refused them reinstate-ment.It appears, however, that since July 16, 1937, a number of thelocked-out employees have returned to the respondent's employ.Weshall therefore order the respondent to offer to the employees namedin Appendix A who have not been fully reinstated, reinstatement totheir former' or substantially equivalent positions."Such reinstate-ment shall 'be effectuated in the following manner: All persons hiredafter July 16, 1937, shall, if necessary to provide employment for thoseto be offered reinstatement, be dismissed. If, thereupon, by reason ofa reduction in force, there is not sufficient employment immediatelyavailable for,the'remaining employees, including those to be offeredreinstatement, all available positions shall be distributed among suchremaining employees in accordance with the respondent's usual-method of reducing its force, without discrimination against any em-ployee because of his union affiliation or activities, and following asystem of seniority to such extent as has heretofore been applied in theconduct ofi,the respondent's business.Those employees remainingafter such distribution, for whom no employment is immediatelyavailable, shall be placed upon a preferential list prepared in accord-ance with the principles set forth in the previous sentence, and shallthereafter, in accordance with such list, be offered employment intheir former or substantially equivalent positions as such employmentbecomes available and before other persons are hired for such work.We shall further order that the respondent make whole the employeeslisted in Appendix A for any losses in pay they may have suffered byreasonof the respondent's discrimination against them, by payment toeach of them of a sum of money equal to the amount each employeenormally would have earned as wages from July 16, 1937, (1) to thedate of reinstatement in the case of those employees who have been71 As used above, the term "fully reinstated"refers simply toemployees who havebeen placed in their former or susbtantially equivalent positions,-and as to whom therespondent is, therefore,not required to offer reinstatement to such positionsOurorder contemplates that all employees shall receive full restoration of seniority andother rights. and privileges to which they would have been entitled absent the respondent'sunfair labor practices. 700DECISIONS OF NATIONAL LABOR RELATIONS BOARDfully reinstated, and (2) to the date of the offerof reinstatement orplacement upon a preferential list as above set forth in the case of.:those employees who have not been_,full.y reinstated.Netz e brirings 72during said period 73 of discrimination shall be deducted from the-Sum due each employee as described above.74We have above found that Manual Gonzales was discharged dis-criminatorily on July 16, 1937, but that the respondent prior to thatdate had decided to discharge Gonzales for reasons of inefficiency atthe time of the next regular seasonal shut-down.Under such cir-cumstances, we are of the opinion that the policies of the Act willbe effectuated by requiring that Gonzales be made whole only forloss of wages which he would normally have earned from July 16,1937, until such time as the respondent would normally, without dis-criminatory motive, have terminated its seasonal plant operations.seasonal shut-down would next have occurred.We have noted that.the respondent in determining its operating schedule during the year.,,,1935 and 1936 apparently. observed an established policy of setting,the date for closing with regard to monthly periods and of actuallyclosing on the last days thereof.The record also indicates, as abovestated, that it would have taken over 20 days of normal operationsafter July 16, 1937, to produce sufficient clinker to achieve storageparity with that on hand at the time of the seasonal shut-down of'July 31, 1936. In view of these and other factors in the record, weare of the opinion that the respondent would have continued fullplant operations at least until July 31, 1937. It is possible, however,although the respondent's intervening discrimination renders thematter uncertain, that the respondent would have instituted a normal--seasonal shut-down for""business-reasons on -that, date.We shall ac-cordingly require that the respondent pay to Manuel Gonzales a sum72 By "net earnings"ismeant earnings less expenses such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent,which would not have been incurred but for the unlaw-ful discrimmnation against him and- the consequent necessity for his seeking employmentelsewhereSeeMatter of Crossett L-umber CompanyandUnited Brotherhood of Car-penters and Joiners of America,Lumber and Sawmill Workers Union, Local 15.90,8 N. L. R.B 440.Monies received for work performed upon Federal,State,county,municipal, orother work-relief projects shall be considered as earningsSeeRepublic Steel Corporation VN.LRB,311U S 773 It appears in the record that three of the employees listed in Appendinx A have diedsince thedate of thediscrimination against them,although no details a,e set forth. Inthe case of deceasedemployees,our order contemplates payment to the respective estatesof such employees sums of money equalto the amountseach would normally have earnedas wages from July 16,1937,to the date of his deathNationalLaborRelations Board vHearst,102 F (2d) 658(C. C A. 9).14 The respondent contends that back pay may notbe awarded-to thosemofits employeeswho have returnedto work with it, for thereason thatback pay maynot be awardedabsent an accompanying order of reinstatementThis contention is foreclosed by thedecisionof theSupremeCourtinPhelps Dodge"Corporation v National Labor RelationsBoard,313 U S 177,mod and remanding 113 F'(2d) 202 (C C A 2) OOWELL PORTLANDCEMENT COMPANY701.ofmoney equal to that which he would have received as wages ifhe had, been working steadily for the respondent during the periodfrom July 16, 1937, through July 31, 1937, less his net earnings i5during that period.The respondent, resumed full operations following the July 16,1937, lock-out on October 1, 1937. In accordance with the determina-tion set forth in the previous paragraph we shall hold that the em-ployees listed in Appendix A who would normally have been laid offat times- of regular seasonal -shut-downs would not have workedbetween August' 1;' 1937; and October 1, 1937, since this period repi,e-sents, in our estimation, the period during which the respondentwould normally, without discriminatory motive, have suspendedoperations for business reasons during the summer of 1937.7'Suchemployees therefore shall not be deemed to have suffered losses inpay during ,their period.77This ruling will not, of course, apply inthe cases of those employees, such as packing and sack house workers,who would normally have been employed throughout a seasonalshut-down.The respondent has advanced in its exceptions and brief variouscontentions in opposition to the remedy above outlined, which is, insubstance, that recommended by the Trial Examiner.The respond-ent contends that our order should exclude from its terms thoseemployees who have secured regular and substantially equiv'al'enfemployment from other employers.No evidence was adduced at thehearing concerning the obtaining of equivalent employment, but itwas stipulated that such questions might be left open for supple-mentary proceedings in the, event they became necessary upon a find-ing of -discrimination by the Board. In the exercise of our ai tlihritygranted iby 'Section 10 (c) of the Act, we shall require,that offers ofreinstatement be made to all persons listed in Appendix A.7'Wefind that such ,remedial order 'is necessary to assure effectively theright of self-organization to the respondent's employees and thuseffectuate the policies of the Act.7°75 See footnote,72, supra76 The fact that the respondent closed its packing and sack houseon July16, and thatorders for cement which would have been'filledwith therespondent'sproduct,were- filledwith purchases from other producers until August 27, found the respondentwithgreaterreserves of cement and clinker on hand prior to and on October 1 than would otherwisehave been the caseWe areof the-opinion therefore that operations would'have beenresumed on that date even had the respondent operated until July 31.77 CfMatter of West Oregon Lumber CompanyandLumber and Sawmill Workers LocalUnionNo3,InternationalWoodworkers of America,20 N. L. R. B 1, 72 Similarly, ofcourse, earnings during this period shall not be deducted from the sums otherwise due tothe employees as back pay78SeePhelps Dodge Corporation v' National Labor Relations Board, supra'Matter of Ford Motor CompanyandInternational Union,United Automobile Workersof America,Local UnionNo24.9,31 'N L. 'R 'B 994;National Labor RelationsBoar d v''Continental Oil Company,121 F-(2d) 120(C C. A 10) 702DECISIONS OF. NATIONAL, LABOR. RELATIONS BOARDThe respondent calls attention to the fact that it,sent letters onSeptember 20, 1937, to certain of the employees listed in Appendix A,requesting their return to work on October 1, 1937, when the 'plantresumed full operations.As we have found, however, the respondentat all times after July 16, 1937, required as a condition of employ-ment designation of and membership in an A. F. of L. organizationas projected and as later established.This condition, illegal in itsinception and continuance by means of the closed-shop contracts withthe A. F. of L. Locals, was made known to Local 356 and to individualemployees on various occasions prior to September 20, 1937.Al-though not adverted to in the letters, the employees well knew thata return to work was conditioned upon membership in Local 21074.80Under such circumstances the respondent cannot contend that failureto respond to such solicitation deprives the employees of their rightsto reinstatement or back pay.We find that all employees who failedtomake answers to these communications did so because of theirunderstanding that the offers were conditional upon their becomingmembers of Local 21074.51And in legal effect, a discriminatory offerof reinstatement is immaterial .112Equally without effect as a sub-stantive defense or upon the question 'of the appropriate remedy isthe respondent's assertion that Local 356 has never requested thereinstatement of its members, and that individual employees, havelikewise failed to seek reinstatement. ,.In - the first place the 're-spondent, having discriminatorily locked out -its employees on July16,was under an affirmative duty to offer the employees full andunequivocal reinstatement, and the employees were under no obliga-tion to seek reinstatement on their own initiative.Secondly, eventhough' the employees were on strike after July 17, 1937,83 as a resultof th'e respondent's unfair labor practices, it cannot be held that80 It is stipulated in the record that the respondent at all times subsequent to theexecution of the contract with Local 21074 on August 27, 1937, observed and enforcedthe close-shop provisions thereof.81 SeeMatter of Eagle-Pitcher Mining & Smelting CompanyatatandInternationalUnion of Mine, Mill & Smelter Workers,Local Nos15, 17, 107, 108, and 111,16 N L R. B.727 (enf'd as mod.Eagle-Pitcher Mining & Smelting Company v. N. L. R B.,119 F. (2d)903 (C C. A. 8)) and the cases cited and discussed at p. 811 of our' decision and order'therein82National Labor Relations Board v. National Motor Bearings Company,105 F. (2d)652 (C. C. A. 9), enf'g as modMatter of National Motor Bearings CompanyandInter-national Union, United Automobile Workers of America. Local No.76, 5 N L R. B. 409;"Willingness to reinstate employees only on the condition [that employees accept member-ship in a company-favored union], conditions which the respondent had no right to attach,is equivalent to absolute refusal to reinstate" ;National Labor Relations Board v. CarlisleLumber Co.,94 F. (2d) 138 (C. C. A. 9), cert. den. 304 U.,S. 575, 99 F. (2d) 533, cert.den, 306 U. S. 646, enf'gMatter of Carlisle Lumber CoandLumber and Saga Mill ,Workers'Union, Local 2511, 2 N.L. R. B. 248.83As we have above pointed out, the employees' tenure was illegally terminated by therespondent's action on July 16 ; the strike called on July 1 17 did 'not result thereforein the withdrawal of employees from work. Cf.Matter of Charles BanksStoutet atandFederal Labor Union No 20028, affiliated with the American Federation of Labor,15N L. R. B. 541. COWELL PORTLAND CEMENT COMPANY703formal. application was required of them when it was known to themthat such application. would be fruitless in view of the illegal condi-tion established by the respondent and made known to individualapplicants for employment such as Reynolds, to Butzer and Sayers,and to the representatives of Local 356 84In its brief the respondent urges that we depart in this case fromour usual practice of ordering back pay from the date of the dis-.crimination to the date of the offer of reinstatement on the ground 1that the Board "has been guilty of long unjustified delays in thiscase,with consequent serious injury to employer and employees."Under the circumstances of this case, we are of the opinion that suchitdeparture would be unwarranted.Concerning the alleged "seriousinjury to the employees," it is apparent that they will suffer onlyfrom the adoption of the policy for which the respondent contends.The original charges on behalf of these employees ^ were filed on July17, 1937.The original complaint of the Board was issued on August20, 1937.The respondent has been legally chargeable with knowledgeof its commission of the unfair labor practices above found, and hasat all times since the service of the original complaint been on noticeof the precise claims made on behalf of the Government.Althoughit had then and has had at all subsequent times the power to stop theaccumulation of back pay by reinstating the discriminatorily dis-charged employees, the respondent chose even after receipt of suchnotice to continue upon its preconceived illegal course of action andto perpetuate its discrimination by the execution and enforcementof the invalid closed-shop contracts above discussed.The employeeshave been powerless to expedite the administrative process which theypromptly invoked against the respondent's intransigent oppositionto the Act.Under such circumstances we are of the opinion thateffectuation of the policies of the Act requires that our order restoreto these employees, as nearly as possible, the full amount of the losseswhich they have suffered by reason of the respondent's violationof their rights to self-organization and to collective bargainingthrough representatives of their own choosing."'See theCarlisle LumberandEagle-Pitchercases cited in the two previous footnotes ;cf.alsoNational Labor Relations Board v.SunshineMining Co,110F.(2d)780(CC.A 9),enf'gMattel of Sunshine Mining CompanyandInternational Union ofMine,Mill and Smelter Woikeis, 7 NL R. B 1252 This condition was imposedat all times after July 16The employees were thereby preventedfrom obtainingthe reinstatement due them and cannot be held to have'Voluntarily withheld their services.NationalLaborRelations Board v American Manufacturing Co,106 F (2d) 60, (C C. A.2) enf'g as modMatter of American Manufacturing Company et al.andTextileWorkers'Organizing Committee, C. 10., 5 N L. R B 443, aff'd as mod. 309 U. S. 629;NationalLabor Relations Board v. Kentucky Fire BrickCo., 99 F. (2d) 89 (C C A 6), enf'gMatter of Kentucky Fire Brick CoandUnited Brick and Clay Workers of America, LocalUnionNo510, 3 NL. R B. 455. 704DECISIONSOF NATIONALLABOR RELATIONS BOARDThe remedy above, providing for the reinstatement of the em-ployees listed in Appendix A With back pay, is designed to placesuch employees, as nearly as .possible, in the positions each would haveoccupied but for the respondent's unfair labor practices.The remedyis based not only upon our finding that the respondent discriminatedwith -regard to the hire, tenure, terms, and conditions of employmentof such employees by locking ;them out on July 16, but also, with anexception in the instance of Manuel Gonzales, independently uponour -finding that the respondent immediately upon the shut-downof July 16, and at all times'ther'eafter,'illegally conditioned furtheremployment,of the employees then laid off upon designation of andmembership in a union not of their own choosing.Upon the basis of the foregoing findings of fact and upon theentire record in the case, 'the Board makes the following :CONCLUSIONS OF LAW1. International Union, Mine, Mill & Smelter Workers of America,Local 356, and United Cement, Lime & Gypsum Workers, Interna-tional Union, Local No. 86, are labor organizations, within the mean-ing of Section 2 (5) of the Act.2.Lime & Cement Employees Union of Contra Costa County -No.21074, was a labor organization, within the meaning of Section 2 (5)of the Act.3.United Cement, Lime & Gypsum Workers, International Union,Local No. 86., is the successor to Lune & Cement Employees Union ofContra Costa No. 21074.4.All the employees at or about the Cowell plant with the excep-tion of executives, supervisory employees of the rank of foremanor above, persons having the right to hire and discharge, hospitalemployees, watchmen, guards, and persons employed at Rancho delos 'Cowell constituted, at all times material herein until May 1, 1938,a unit appropriate for the purposes of collective bargaining, withinthe meaning of Section .9 (b) of the Act. From May 1, 1938'untiloperators and oilers, constituted a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.5.All the employees at or about the Cowell plant with the ex-ception of executives, supervisory employees of the rank of foremanor above, .persons having -the night to hire and discharge, hospitalemployees, watchmen, guards, persons employed at 'Rancho de losCowell, shovel operators, shovel oilers, truck drivers and tractor op-erators have constituted since July 22, 1938, and now constitute a COWELL PORTLAND CEMENT COMPANY705unit appropriate for the purposes' of, collective bargaining within themeaning of Section 9 (b) of the Act:-6.International Union, Mine, Mill & Smelter Workers of America,Local 356, was on July 16, 1937, and at all times thereafter has been,and now is, the exclusive representative of all the employees in theappropriate unit as heretofore constituted and as now constituted forthe purposes of collective-bargaining; w-ithin the meaning of Section(a) of the Act.7.By refusing to bargain collectively -,with International Union,Mine, Mill & Smelter Workers'of'America, Local 356, as the exclusiverepresentative of its employees in the appropriate unit, the respondenthas engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (5) of the Act.8.By discriminating in regard to the hire and tenure of employnient and terms and conditions of employment of the employeeslisted in Appendix A, and of Manuel Gonzales, thereby discouragingmembership in International Union, Mine, Mill & Smelter Worker's'ofAmerica, Local 356, and encouraging membership in Lime &'Cement Employees Union of Contra Costa County No. 21074, andinUnited Cement, Lime & Gypsum Workers, International Union,Local No. 86, the respondent has engaged in and is engaging inunfair labor' practices, within the meaning of Section 8 (3) of theAct.'9.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,'within the meaning of Section 8 (1) of the Act.10.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe 'Act.11.The respondent did not on July 16, 1937, discriminate in regardto the hire and tenure of employment of T. Berger, F. D.' Hayes,E. P. Malone, L W. Ht mes, F. Mendoza, or C. Koup, within themeaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Cowell Portland Cement Company, and its officers, agents,successors, and assigns, shall:-1. -Cease and desist , from :(a)Discouraging membership in International Union, Mine, Mill& Shelter Workers of America, Local 356, or encouraging member-455771-42-%of 4t5-45 706DECISIONS OF NATIONAL LABOR, RELATIONS BOARDship in Lime & Cement Employees Union of Contra Costa CountyNo. 21074, or in United Cement, Lime and Gypsum Workers, Inter-inational- Union, Local No. 86, or discouraging or encouraging mem-bership in any other labor organization of its employees, by discrim-inating in regard to the, hire or tenure of employment or any termor condition of employment of its employees; --(b)Recognizing Lime & Cement Employees Union of ContraCosta County No. 21074 or recognizing United Cement, Lime &Gypsum Workers, International Union, Local No. 86, as the exclusiverepresentative of its employees for the purposes of collective bargain-ing unless and until either of said labor organizations shall have beencertified as such by the National Labor Relations Board ;(c)Giving effect to its contracts dated' August 27, 1937, andOctober 23, 1937, with Lime & Cement Employees Union of ContraCosta County No. 21074 or giving effect to its contract dated April10, 1940, with United Cement, Lime & Gypsum Workers, Interna-tional Union, Local No. 86, or to any extension, renewal, modification,or supplement thereof, or to any superseding contract which may nowbe in force;(d)Refusing to bargain collectively with International Union,Mine, Mill & Smelter Workers of America, Local 356, as the exclusiverepresentative of all its employees at or about its Cowell plant, withthe exception of executives, supervisory, employees of the rank offoreman,or above, persons having the power to hire and discharge,hospital employees, watchmen, guards, those employed at Ranchode- los Cowell, shovel operators, shovel oilers, truck drivers, and trac-tor operators in respect to rates of pay, wages, hours of employment,and other conditions of employment;(e)Urging, persuading, intimidating, or coercing its employees tojoin Lime & Cement Employees Union of Contra Costa County No.21074, . or United Cement, Lime & Gypsum Workers, InternationalUnion ;Local No. 86, and/or not to join- International Union, Mine,Mill ,& Smelter Workers of America, Local 356, or to join or notto join any other labor organization of its employees;(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough 'representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer the employees listed in Appendix A who have not beenfully reinstated, immediate and, full reinstatement to their former COWELL PORTLAND CEMENT COMPANY707or substantially equivalent positions wiithout prejudice to their sen-iority and other rights and privileges in the manner set forth in theSection entitled "The remedy" above, placing those employees forwhom employment is not immediately available upon a preferentiallist in the planner set forth in said Section and thereafter in saidmanner offering them employment as it becomes available;(b)Make whole the employees listed in Appendix A for any lossof pay they may have suffered by reason of the respondent's dis-crimination against them by payment to each of them of a sum ofmoney equal to the amount which he normally would have earned aswages from July 16, 1937, (1) to the date of reinstatement in thecase of those employees who have been fully reinstated, and (2) tothe date of the offer of reinstatement or placement upon the prefer-ential list in the case of those employees who have not been. fully-reinstated, less his net earnings during said period; 85(c)Make whole Manuel Gonzales for any loss of pay he may havesuffered by reason of the respondent's discrimination against him bypayment to him of a sum of money equal to that which he normallywould have earned as wages from July 16, 1937, through July 31,1937, less his net earnings during said period;(d)Withdraw and withhold all recognition from Lime & CementEmployees Union of Contra Costa County No. 21074 and fromUnited Cement, Lime & Gypsum Workers, International Union, LocalNo. 86, as the representative of its employees for the, purpose ofdealing with it concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment,unless and until either of these organizations shall have been certifiedas such by the National Labor Relations Board;(e)Upon request bargain collectively with International Union,Mine, Mill & Smelter Workers of America, Local 356, as the exclusiverepresentative of all its employees at or about the Cowell plant, withthe exception of executives, supervisory employees of the rank offoreman or above, persons having the power to hire and discharge,hospital employees, watchmen, guards, those employed at Rancho dalos Cowell, shovel operators, shovel oilers, truck drivers and tractoroperators in respect to rates of pay, wages, hours of employment, andother conditions of employment;(f)Post immediately in conspicuous places throughout its plant atCowell, California, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its employees,stating: (1) that the respondent will not engage in the conduct from81 It shall not be deemed that employees normally laid off during times of seasonalshut-downs would have earned wages from August 1, 1937 to October 1, 1937,nor shallnet earnings,if any, during such period be deducted from the sums otherwise due theemployees under this Order. 708DECISIONS OF NATIONAL LABOR -RELATIONS BOARDwhich it is ordered to cease and desist in paragraph 1 (a), (b), (c),(d), (e), and (f) of this Order; (2) that it will take the affirmativeaction set forth in paragraphs 2 (a), (b), (c), (d), and (e), of thisOrder; and (3) that the respondent's employees are free to becomeand remainmembers of International Union, Mine, Mill & SmelterWorkers of America, Local 356, affiliated with the Congress of Indus,trialOrganizations, and that the respondent will not discriminateagainst any employee because of his membership or activity in thatlabororganization;(g)Notify the Regional Director for the Twentieth Region inwriting within ten (10) clays from the date of this Order what stepsthe- respondent 'has taken to, comply herewith.AND IT IS FURTHERORDERED that the complaint, insofar as it allegesthat the respondent discriminated in- regard to the hire and teiiureof employment of T. Berger, F. D. Hayes, C. Koup, E. P. Malone,L.W. Hames, and F. Mendoza, on July 16, 1937, be, and it herebyis, dismissed.no part in the consideration of theabove Decisionand Order.APPENDIX AAble, A. P.Arias, IsidroArriaga, J.Arrien, P.Ball, C. L.Ballmes, C. V.Bariani, D.Barreras, R.Bisso,AngeloBlack, B.Bowe, TomBronsdon, U. P.Brown, R.Burgess, J.Burruss,W.Burt, J. A.Bustamente, M.Butler, R.Butzer, E.Cain, J.Capitani, D.,Carlos, J.Carrera, J.Carter, H.Castro, J. M.Chaves, LuisChapralis, N.Chilton, G. L.Civello, FrankClark, B.Colombo, E.Colston,W. H.Conway, J.Coulombe, L. E.Delsigne, JohnDerigo, E.Diegelman, C. D.Dimas, TheoDraper, R.Fabre, R.Fariss, E.W.Faulkner, R.Flores, R.Fontana, E.i COWELL PORTLAND CEMENT COMPANY709Foster, L. S. -Francis, F.-E.Frasee, P.Frenre, H.Fuller, J.W.Garcia, B. V.Garcia, H.Garcia, MiguelGarcia, S.Garrison, C. B.Gericke, EldonGerman, R.Gilmore, G.Gonsales, PedroGonsalves, A.Gruessing, LesterHanson, W.Harris, J.Harrison, J.Hewlett, M.Hogan, F.Holman, C. D.Johnson, A.Johnson, G. A.Kaminski, J. A.Kaske, R.Kimbley, N. E.Kirby, H. W.Krieger,W. M.Kriticos, C.Kuhne, F.Lamberger, M.Lane, D. J.LaVerne, D.Layman, C. N.Lopes, AlbertLosa, L.Lousa, GermanLujan, S.Maduros, W.Manos, N.Manos, W.Marines, D.Marines, Geo.Marshall,- M.Marseu, L. -Martin, PeteMcAtee, H. D.McCall, J. H.McGinley, MikeMcKeen, Jas.McMorris, E.McMorris, H.McMorris, R.Miller, I.Mogus, MathewMolina, A.Monde, RalphMonterrosa, R.Montes, C.Montes, E.Montes, M.Moreno, BenitoMorgan, D. D.,Murphy, F.Nelson,W. A.Nichols, A.Nichols, H. A.Ortega, P.Padilla, V.Paoli, F.Pearce, TomPendergrass, C.Pendergrass, T. A.Perez, A.Perez, P.Pereira,M.Peterson,W.Phillips, V.Pippert, F.Piscovich, M.Porath, F.Prentice, H. M.Puerta, C.Rameris, Ferando F.Ramsey, W.Regan, J.Remmert, Ralph 710DECISIONS OF NATIONAL LABOR RELATIONS BOARDReynolds, D. B.Richardson,W. L.Robbins, T.Robinson,W. C.Rodriguez,.RicardoRogers, H.Romero, E.Rubiales, JimRubiales, JohnRubiales, JuanSalisbury, B.Sallaba, JackSanchez, A.Sayers, T. P.Sayers, VictorSeay, H. -Seay, JohnSeeley,MiltonSilva,W. J.Smith, C. B.Smith, H.Snaveley, FarelSpeck, DanSolis, P.Steers, C. H.Stine, D.Thoma, EarlTooley, S.Tunnell, GuyUnick, B.Valencia, D.Valencia, JoseVanzura, F. C.Vargas, R.Vasilakis,M.Walsh, J.Warford, J. A.Whaley, F.Wood, 0.